Exhibit 10.3

Execution Version

REGISTRATION RIGHTS AGREEMENT

By and Among

KARMAN TOPCO L.P.,

CONYERS PARK II ACQUISITION CORP.,

KARMAN II COINVEST LP,

GREEN EQUITY INVESTORS VI, L.P.,

GREEN EQUITY INVESTORS SIDE VI, L.P.,

LGP ASSOCIATES VI-A LLC,

LGP ASSOCIATES VI-B LLC,

KARMAN COINVEST L.P.,

CVC ASM HOLDCO, LP,

JCP ASM HOLDCO, L.P.,

CENTERVIEW CAPITAL, L.P.,

CENTERVIEW EMPLOYEES, L.P.,

BC EAGLE HOLDINGS, L.P.,

YONGHUI INVESTMENT LIMITED,

CONYERS PARK II SPONSOR LLC

AND

THE OTHER PARTIES

LISTED ON THE SCHEDULE HERETO

Dated as of September 7, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION

     D-1  

Section 1.01

  Definitions      D-1  

ARTICLE II REGISTRATION RIGHTS

     D-6  

Section 2.01

  Shelf Registration      D-6  

Section 2.02

  Piggyback Registration Rights.      D-8  

Section 2.03

  Demand Registration Rights; Demand Shelf Takedowns      D-8  

Section 2.04

  Selection of Underwriters      D-12  

Section 2.05

  Priority on Registrations      D-12  

Section 2.06

  Registration Procedures      D-13  

Section 2.07

  Registration Expenses      D-16  

Section 2.08

  Indemnification      D-17  

Section 2.09

  1934 Act Reports      D-18  

Section 2.10

  Holdback Agreements      D-18  

Section 2.11

  Blackout Periods      D-19  

Section 2.12

  Participation in Registrations      D-21  

Section 2.13

  Other Registration Rights      D-21  

Section 2.14

  Rule 144      D-21  

Section 2.15

  Cooperation      D-21  

ARTICLE III

     D-21  

Section 3.01

  Lock-Up      D-21  

Section 3.02

  Permitted Transferees      D-22  

ARTICLE IV MISCELLANEOUS

     D-22  

Section 4.01

  Notices      D-22  

Section 4.02

  Binding Effect; Benefits; Entire Agreement      D-22  

Section 4.03

  Waiver      D-22  

Section 4.04

  Amendment      D-23  

Section 4.05

  Assignability      D-23  

Section 4.06

  Applicable Law      D-23  

Section 4.07

  Specific Performance      D-23  

Section 4.08

  Severability      D-24  

Section 4.09

  Additional Securities Subject to Agreement      D-24  

Section 4.10

  Section and Other Headings      D-24  

Section 4.11

  Supremacy      D-24  

Section 4.12

  Counterparts      D-24  

 

D-i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of September 7,
2020, by and among Karman Topco L.P., a Delaware limited partnership
(“Holdings”), Conyers Park II Acquisition Corp., a Delaware corporation (the
“Company”), Karman II Coinvest LP, a Delaware limited partnership (“Coinvest
II”), Green Equity Investors VI, L.P., a Delaware limited partnership (“GEI
VI”), Green Equity Investors Side VI, L.P., a Delaware limited partnership (“GEI
VI Side”), LGP Associates VI-A LLC, a Delaware limited liability company (“LGP
VI-A”), LGP Associates VI-B LLC, a Delaware limited liability company (“LGP
VI-B”, and, together with Coinvest II, GEI VI, GEI Side VI and LGP VI-A, “LGP”),
CVC ASM Holdco, LP, a Delaware limited partnership (“CVC”), JCP ASM Holdco,
L.P., a Delaware limited partnership (“Juggernaut”), Karman Coinvest L.P., a
Delaware limited partnership (“Coinvest”), Centerview Capital, L.P., a Delaware
limited partnership (“Centerview Capital”), Centerview Employees, L.P., a
Delaware limited partnership (“Centerview Employees”), BC Eagle Holdings, L.P.,
a Cayman Islands exempted limited partnership (“BC Eagle”) and Yonghui
Investment Limited (“YH”, and together with BC Eagle, the “Daymon Investors”),
Conyers Park II Sponsor LLC, a Delaware limited liability company (the “Company
Sponsor”) and the other holders of Common Series B Units, Vested Common Series C
Units and Vested Common Series C-2 Units of Holdings listed on the schedule
hereto as Contributing Investors (the “Contributing Investors”);

WHEREAS, in connection with the Merger Agreement, dated as of September 7, 2020,
by and among the Company, Advantage Solutions Inc., a Delaware corporation,
Holdco and CP II Merger Sub, Inc. a Delaware corporation (“Merger Sub”),
pursuant to which, among other things, Merger Sub will merge with and into
Advantage Solutions Inc., with Advantage Solutions Inc. as the surviving company
in the merger and, after giving effect to such merger, will become a
wholly-owned subsidiary of the Company, on the terms and subject to the
conditions therein (the “Merger”);

WHEREAS, Holdings, LGP, CVC, Juggernaut, Coinvest, Centerview (as defined
herein), the Daymon Investors and the Contributing Investors previously entered
into that certain Second Amended and Restated Registration Rights Agreement,
dated as of December 18, 2017, by and among such parties (the “Holdings
Registration Agreement”);

WHEREAS, Section 3.04 of the Holdings Registration Agreement allows the
Requisite Holders to amend and restate the Holdings Registration Agreement and,
in respect of the Merger, the Requisite Holders desire to amend and restate in
its entirety the Holdings Registration Agreement and replace it on the terms and
conditions contained herein and to enter into this Agreement; and

WHEREAS, those parties who are also party to the Holdings Registration Agreement
undersigned constitute the Requisite Holders.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties mutually agree as follows:

ARTICLE I

DEFINITIONS; RULES OF CONSTRUCTION

Section 1.01 Definitions. The following terms, as used herein, have the
following meanings:

“144 Sale” see Section 2.14(a).

“144 Sale Notice” see Section 2.11(e).

“1933 Act” means the Securities Act of 1933, as amended.

 

D-1



--------------------------------------------------------------------------------

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Advice” see Section 2.06.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such specified Person. For the purposes of this definition, “control” when
used with respect to any Person means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Agreement” see the recitals to this Agreement.

“automatic shelf registration statement” see Section 2.06(q).

“BC Eagle” see the preamble to this Agreement.

“Blackout Period” see Section 2.11(a).

“Block Trade” means an offering and/or sale of Registrable Shares by a Person on
a block trade or underwritten basis (whether firm commitment or otherwise)
without substantial marketing efforts prior to pricing, including, without
limitation, a same day trade, overnight trade or similar transaction.

“Board of Directors” means the board of directors of the Company.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in the City of New York are
authorized or obligated by law or executive order to close.

“Centerview” means, collectively, Centerview Capital and Centerview Employees.

“Centerview Capital” see the preamble to this Agreement.

“Centerview Demand Holder” see Section 2.03(g).

“Centerview Demand Registration” see Section 2.03(g).

“Centerview Employees” see the preamble to this Agreement.

“Centerview Request Notice” see Section 2.03(g).

“Coinvest” see the preamble to this Agreement.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Shares” means shares of Class A common stock, par value $0.0001 per
share, of the Company.

“Company” see the preamble to this Agreement.

“Company Initiated Registration” means any registration of securities under the
1933 Act initiated by the Company for its own account.

“Contributing Investor Units” means all Common Series B Units, Vested Common
Series C Units and Vested Common Series C-2 Units of Holdings owned by the
Contributing Investors or their Permitted Transferees (including the subsequent
Permitted Transferees thereof).

 

D-2



--------------------------------------------------------------------------------

“Contributing Investors” see the preamble to this Agreement.

“Company Sponsor” see the preamble to this Agreement.

“CVC” see the preamble to this Agreement.

“Daymon Demand Holder” see Section 2.03(h).

“Daymon Demand Registration” see Section 2.03(h).

“Daymon Holder Rights” see Section 4.05.

“Daymon Investors” see the preamble to this Agreement.

“Daymon Request Notice” see Section 2.03(h).

“Daymon Units” means any Units of Holdings owned by Daymon Investors or their
respective Permitted Transferees (including the subsequent Permitted Transferees
thereof).

“Demand Holders” means, as applicable individually or collectively, if the
context so requires, LGP, CVC and Coinvest, each of which owns one or more
Entitled Common Shares or Exchangeable Units from time to time.

“Demand Registration” see Section 2.03(a).

“DH Representative” see Section 2.03(b).

“Effectiveness Period” see Section 2.03(a).

“Entitled Common Shares” means Common Shares that (i) are held by Holdings,
(ii) are held by the Company Sponsor or its Permitted Transferees (including any
warrants to acquire Common Shares held by the Company Sponsor or its Permitted
Transferees and including Common Shares issued or issuable in respect of any
warrants to acquire Common Shares held by the Company Sponsor or its Permitted
Transferees) or were acquired by LGP, CVC, Juggernaut, Daymon Investors or the
Company Sponsor as part of the “PIPE” offering made in connection with the
Merger; provided that such Common Shares shall be Entitled Common Shares only so
long as they are owned by the Company Sponsor, LGP, CVC, Juggernaut, the Daymon
Investors or the Company Sponsor or their respective Permitted Transferees or
(iii) have been exchanged for, or distributed in respect of, Fund Units,
Contributing Investor Units and any Units of Holdings held by Juggernaut or its
Permitted Transferees, Centerview or its Permitted Transferees (whether such
Units of Centerview are vested or unvested, but subject to vesting with respect
to the Transfer thereof) or the Daymon Investors or their Permitted Transferees;
provided that such Common Shares issued in exchange for, or distributed in
respect of Fund Units, Contributing Investor Units, any Units of Holdings held
by Juggernaut, any Units of Holdings held by Centerview or any Units of Holdings
held by the Daymon Investors, or each of their respective Permitted Transferees
(including subsequent Permitted Transferees thereof), shall be Entitled Common
Shares only so long as they are owned by LGP, CVC, a Contributing Investor,
Coinvest, Juggernaut, Centerview or the Daymon Investors, as applicable, or
their respective Permitted Transferees (including subsequent Permitted
Transferees thereof).

“Exchangeable Units” means any Fund Units, Contributing Investor Units and any
Units of Holdings held by Juggernaut or its Permitted Transferees, Centerview or
its Permitted Transferees (whether such Units of Centerview are vested or
unvested, but subject to vesting with respect to the Transfer thereof) or the
Daymon Investors or their Permitted Transferees for which Common Shares may then
be exchangeable, or for which

 

D-3



--------------------------------------------------------------------------------

Common Shares may then be distributable; provided that such Fund Units,
Contributing Investor Units, Units of Holdings held by Juggernaut, Units of
Holdings held by Centerview or Units of Holdings held by the Daymon Investors,
or each of their respective Permitted Transferees (including subsequent
Permitted Transferees thereof), shall be Exchangeable Units only so long as they
are owned by LGP, CVC, a Contributing Investor, Coinvest, Juggernaut, Centerview
or the Daymon Investors, as applicable, or their respective Permitted
Transferees (including subsequent Permitted Transferees thereof).

“Fund Units” means any Units of Holdings owned by LGP, CVC, Coinvest or their
Permitted Transferees (including the subsequent Permitted Transferees thereof),
other than Centerview and its Permitted Transferees and the Daymon Investors and
their Permitted Transferees.

“Funds” means GEI VI, GEI VI Side, LGP VI-A, LGP VI-B, Coinvest and CVC.

“GEI VI” see the preamble to this Agreement.

“GEI VI Side” see the preamble to this Agreement.

“Holder” means any holder from time to time of Entitled Common Shares (or of
Exchangeable Units) that is either a party to this Agreement or has executed a
Joinder Agreement to become a party hereto.

“Holder Group” see Section 2.07(b).

“Holdings” see the preamble to this Agreement.

“Incidental Demand Holder” see Section 2.03(a).

“Joinder Agreement” means a joinder agreement, a form of which is attached as
Exhibit A to this Agreement.

“Juggernaut” see the preamble to this Agreement.

“LGP” see the preamble to this Agreement.

“LGP VI-A” see the preamble to this Agreement.

“LGP VI-B” see the preamble to this Agreement.

“Lock-up Period” means (i) with respect to all Holders other than the Company
Sponsor, a period beginning on the closing date of the Merger and ending on the
date that is 180 days after the closing date of the Merger and (ii) with respect
to the Company Sponsor, other than as set forth in, and subject to, the first
sentence of Section 2.11(f) with respect to sales initiated by other Holders, a
period beginning on the closing date of the Merger and ending on the date that
is one year after the closing date of the Merger.

“Lock-up Shares” means all Entitled Common Shares or Exchangeable Units held by
the Holders immediately following the closing of the Merger and the “PIPE”
offering made in connection with the Merger.

“LP Agreement” means, as amended, amended and restated, modified or supplemented
from time to time, the Limited Partnership Agreement of Holdings.

“Market Standoff Period” means (i) the period beginning on the closing date of
the Merger and ending on the date that is 180 days after the closing date of the
Merger and (ii) with respect to any Registration which involves an underwritten
offering, the period beginning 10 days prior to the expected “pricing” of such
offering and ending 90 days after the “pricing” of such offering (or such
shorter period as the managing underwriter for any underwritten offering may
agree).

 

D-4



--------------------------------------------------------------------------------

“Marketed Shelf Offering” see Section 2.01(c).

“Merger” see the recitals to this Agreement.

“Permitted Transferees” to (i) (a) with respect to each Holder of Contributing
Investor Units, such Holder’s spouse, parents, children or siblings (whether
natural, step or by adoption), grandchildren (whether natural, step or by
adoption) or to a trust, partnership, corporation or limited liability company
controlled by such individual and established solely for the benefit of such
Persons and/or such individual, and (b) with respect to each Demand Holder, each
Daymon Investor, the Juggernaut Investor and Centerview, and each of their
respective Permitted Transferees, transfers to their respective Affiliates and
equityholders; provided, that in no event shall the Company Sponsor be a
Permitted Transferee of Centerview; (ii) with respect to the Company Sponsor,
any Affiliate or equityholder of the Company Sponsor; provided, that in no event
shall Centerview be a Permitted Transferee of the Company Sponsor; and
(iii) with respect to Holdings, any Affiliate or equityholder of Holdings;
provided, however, that in the case of clauses (i) through (iii) such permitted
transferees must enter into a written agreement with the Company agreeing to be
bound by the transfer restrictions in this Article III

“Person” means an individual, a corporation, a partnership, limited liability
entity, an association, a trust or any other entity or organization, including a
government, a political subdivision or an agency or instrumentality thereof.

“Piggyback Holder” see Section 2.02(a).

“Piggyback Underwritten Offering” see Section 2.02(a).

“PIPE Resale Shelf” mean any Shelf Registration Statement filed by the Company
to satisfy its obligations to any holder of Common Shares that acquired such
Common Shares as part of the “PIPE” offering made in connection with the Merger.

“Registrable Shares” means (i) any and all Entitled Common Shares held by a
Holder at the time of determination, (ii) any and all Common Shares that a
Holder could then have, at the time of determination, exchanged for, or
distributed in respect of, such Holder’s Exchangeable Units in accordance with
the agreements governing such Exchangeable Units, or (iii) any other securities
issued and issuable therefor or with respect thereto, whether by way of stock
split, stock dividend, reclassification, subdivision or reorganization,
recapitalization, distribution or similar event. As to any particular
Registrable Shares, such securities shall cease to constitute Registrable Shares
when (1) a registration statement with respect to the offering of such
securities by the holder thereof shall have been declared effective under the
1933 Act and such securities shall have been disposed of by such holder pursuant
to such registration statement, (2) other than with respect to the Company
Sponsor, LGP, CVC, Juggernaut, Centerview and the Daymon Investors, such time as
Rule 144(b)(1) (or similar exemption under the 1933 Act then in force) is
available for the sale of all of such holder’s Common Shares during a
three-month period, and with respect to the Company Sponsor, LGP, CVC,
Juggernaut, Centerview and the Daymon Investors, until such securities have been
sold to the public pursuant to Rule 144 (or any similar provision then in force)
promulgated under the 1933 Act, (3) such securities shall have been otherwise
transferred to a Person (other than a Permitted Transferee) and subsequent
disposition of such securities shall not require registration or qualification
under the 1933 Act or any similar state law then in force and, if such
securities are in certificated form, newly issued certificates for such
securities that do not bear a legend restricting further transfer shall have
been delivered by the Company or its transfer agent, or (4) such securities
shall have ceased to be outstanding.

“Registration” see Section 2.06.

“Request Notice” see Section 2.03(a).

 

D-5



--------------------------------------------------------------------------------

“Requisite Holders” means holders of a majority of the Registrable Shares
represented by all Holders and shall include, in any event, all Demand Holders.

“Revoking Holders” see Section 2.03(c).

“Selling Opportunity” means the closing of any of the following: (i) any
Piggyback Underwritten Offering, Marketed Shelf Offering, Demand Registration,
or Centerview Demand Registration, in each case in which the Daymon Holders
participated, or were provided the opportunity to participate in accordance with
the terms of this Agreement; (ii) any Daymon Demand Registration or Preferred
Daymon Demand Registration; or (iii) any Block Trade or 144 Sale in which
(a) the Daymon Holders participated, or were provided the opportunity to
participate, ratably therein, and (b) the number of Registrable Shares offered
pursuant to such Block Trade or 144 Sale satisfied the Selling Opportunity
Minimum Threshold.

“Selling Opportunity Minimum Threshold” means a Block Trade or 144 Sale in which
the offering includes a number of Registrable Shares that, based on the advice
of the Company’s underwriters or broker engaged with respect thereto, is not
materially less than the amount that could be sold at the time of such offering
without materially and adversely affecting the price at which the Registrable
Shares are to be sold (such amount that is not materially less than the amount
that could be sold at the time of such offering, the “Underwriter Amount”);
provided that in the event that the Underwriter Amount is not sold but the
Daymon Holders sell, or were provided the opportunity to sell, their ratable
portion of the Underwriter Amount, then the Selling Opportunity Minimum
Threshold will be deemed to be satisfied with respect to such offering.

“Shelf Registration” see Section 2.01(a).

“Shelf Registration Statement” see Section 2.01(a).

“Subsequent Shelf Registration” see Section 2.01(b).

“Trading Condition” means the closing price of the Common Shares equals or
exceeds $12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any consecutive 30-trading day period, with such measurement period commencing
no earlier than 150 days after the closing date of the Merger.

“Transfer” means any direct or indirect sale, hypothecation, pledge, granting of
any option to purchase, or other disposition of, or the establishment or
increase of any put equivalent position, or liquidation or decrease of any call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, in each case with respect to an interest but excluding any of the
foregoing to any third-party pledgee in a bona fide transaction as collateral to
secure obligations pursuant to lending or other arrangements between such third
parties (or their Affiliates or designees) and any Holder and/or its Affiliates
or any similar arrangement relating to a financing arrangement for the benefit
of such Holder and/or its Affiliates.

“Warrant Agreement” means the warrant agreement, dated July 22, 2019, between
Continental Stock Transfer & Trust Company and the Company, as may be amended or
supplemented from time to time.

“YH” see the preamble to this Agreement.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Shelf Registration.

(a) The Company shall file and cause to be effective within 180 days of the
closing of the Merger a shelf registration statement for a delayed or continuous
offering pursuant to Rule 415 under the 1933 Act (such shelf

 

D-6



--------------------------------------------------------------------------------

registration, a “Shelf Registration,” and such registration statement, a “Shelf
Registration Statement”) covering the resale of all of the Registrable Shares
(determined as of 2 Business Days prior to such filing). Such Shelf Registration
Statement shall provide for the resale of the Registrable Shares included
therein pursuant to any method or combination of methods legally available to,
and requested by, any Holder named therein. The Company shall maintain the Shelf
Registration Statement in accordance with the terms hereof, and shall prepare
and file with the SEC such amendments, including post-effective amendments, and
supplements as may be necessary to keep the Shelf Registration Statement
continuously effective, available for use and in compliance with the provisions
of the Securities Act until such time as there are no longer any Registrable
Shares. In the event that any Holder holds Common Shares that are Registrable
Shares that are not registered for resale on a delayed or continuous basis, the
Company shall promptly use its commercially reasonable efforts to cause the
resale of such Registrable Shares to be covered by either, at the Company’s
option, the Shelf Registration Statement (including by means of a prospectus
supplement or post-effective amendment) or a Subsequent Shelf Registration (as
defined below) and cause the same to become effective as soon as practicable
after such filing and such Shelf Registration Statement or Subsequent Shelf
Registration shall be subject to the terms hereof. In the event the Company
files the Shelf Registration Statement on Form S-1, the Company shall use its
commercially reasonable efforts to convert such Shelf Registration Statement
(and any Subsequent Shelf Registration) to be on Form S-3 as soon as practicable
after the Company is eligible to use Form S-3.

(b) If the Shelf Registration Statement ceases to be effective under the
Securities Act for any reason at any time while Registrable Shares are still
outstanding, the Company shall, subject to Section 2.06(d), use its commercially
reasonable efforts to as promptly as is reasonably practicable cause such Shelf
Registration Statement to again become effective under the Securities Act
(including obtaining the prompt withdrawal of any order suspending the
effectiveness of such Shelf Registration Statement), and shall use its
commercially reasonable efforts to as promptly as is reasonably practicable
amend such Shelf Registration Statement in a manner reasonably expected to
result in the withdrawal of any order suspending the effectiveness of such Shelf
Registration Statement or file an additional registration statement as a Shelf
Registration (a “Subsequent Shelf Registration”) registering the resale of all
Registrable Shares (determined as of 2 Business Days prior to such filing), and
pursuant to any method or combination of methods legally available to, and
requested by, any Holder named therein. If a Subsequent Shelf Registration is
filed, the Company shall use its commercially reasonable efforts to (i) cause
such Subsequent Shelf Registration to become effective under the Securities Act
as promptly as is reasonably practicable after the filing thereof (it being
agreed that the Subsequent Shelf Registration shall be an automatic shelf
registration statement (as defined in Rule 405 promulgated under the Securities
Act) if the Company is at the time of filing a well-known seasoned issuer
(within the meaning of Rule 405 under the 1933 Act) and (ii) keep such
Subsequent Shelf Registration continuously effective, available for use and in
compliance with the provisions of the Securities Act until such time as there
are no longer any Registrable Shares. Any such Subsequent Shelf Registration
shall be on Form S-3 to the extent that the Company is eligible to use such
form. Otherwise, such Subsequent Shelf Registration shall be on another
appropriate form.

(c) Other than with respect to a sale of Registrable Shares by the Company
Sponsor or any of its Permitted Transferees following the eighteen month
anniversary of the closing date of the Merger, if any Holder pursuant to
Section 2.03 wants to sell Registrable Shares pursuant to the Shelf Registration
Statement in an underwritten offering, then such party shall provide each Holder
other than, following the eighteen month anniversary of the closing date of the
Merger, the Company Sponsor, 5 Business Days’ notice (in connection with any
Shelf Registration Statement that includes a customary “road show” (including an
“electronic road show”) or other substantial marketing effort by the Company and
the underwriters (a “Marketed Shelf Offering”) or 2 Business Days’ notice (in
connection with any Shelf Registration Statement that is structured not as a
Marketed Shelf Offering); provided that if the Company or any Holder pursuant to
Section 2.03 wants to engage in a Block Trade off of a Shelf Registration
Statement (including through a take-down from an already existing Shelf
Registration Statement), then notwithstanding the foregoing time periods,
(A) such Person needs to notify the Company of the Block Trade by delivery of a
Request Notice or Daymon Request Notice, as applicable, no later than 9:00 a.m.
Eastern time on the second Business Day prior to the day such offering is to
commence, (B) the Company shall notify the other Holders no later than 5:00 p.m.
Eastern time on the second Business Day immediately prior to

 

D-7



--------------------------------------------------------------------------------

the Business Day such offering is to commence, (C) the other Holders must elect
whether or not to participate no later than 1:00 p.m. Eastern time on the
Business Day immediately prior to the Business Day such offering is to commence
and (D) the Company shall as expeditiously as possible use its reasonable best
efforts (including co-operating with the other Holders with respect to the
provision of necessary information) to facilitate such shelf offering. Upon
receipt of any such request for inclusion from such Holder received within the
specified time, such party shall include in such sale a number of Common Shares
equal to the aggregate number of Registrable Shares requested to be included,
subject to Section 2.05.

Section 2.02 Piggyback Registration Rights.

(a) Subject to Section 2.02(b) and Section 2.05, if at any time or from time to
time following the Lock-up Period, the Company proposes to file a registration
statement (other than (1) on Form S-4 or Form S-8 or any similar successor forms
or another form used for a purpose similar to the intended use for such forms,
(2) a Shelf Registration Statement required under the terms of the Warrant
Agreement or (3) the PIPE Resale Shelf, for the sale of Common Shares for its
own account, or for the benefit of the holders of its Common Shares (other than
pursuant to Section 2.03)) in an underwritten or other registered public
offering (a “Piggyback Underwritten Offering”), then as soon as reasonably
practicable, but not less than 10 Business Days prior to the filing of (x) any
preliminary prospectus supplement relating to such Piggyback Underwritten
Offering pursuant to Rule 424(b) under the 1933 Act, (y) any prospectus
supplement relating to such Piggyback Underwritten Offering pursuant to Rule
424(b) under the 1933 Act (if no preliminary prospectus supplement is used),
other than, in the case of clause (x) or (y), any preliminary prospectus
supplement or prospectus supplement relating to a registration statement for
which notice was previously given, or (z) such registration statement, as the
case may be, the Company shall give written notice of such proposed Piggyback
Underwritten Offering to the Holders and such notice shall offer the Holders the
opportunity to include in such Piggyback Underwritten Offering such number of
Registrable Shares as each such Holder may request. Each such Holder shall have
5 Business Days after receiving such notice to request in writing to the Company
inclusion of Registrable Shares in the Piggyback Underwritten Offering. Upon
receipt of any such request for inclusion from a Holder received within the
specified time (each, a “Piggyback Holder”), the Company shall use reasonable
best efforts to effect the registration in any registration statement described
in this Section 2.02(a) of such Registrable Shares requested to be included on
the terms set forth in this Agreement. If no request for inclusion from a Holder
is received within the specified time, such Holder shall have no further right
to participate in such Piggyback Underwritten Offering. Prior to the launch of
any Piggyback Underwritten Offering, any Holder shall have the right to withdraw
its request for inclusion of its Registrable Shares in any registration
statement pursuant to this Section 2.02(a) by giving written notice to the
Company, which withdrawal shall be irrevocable and, following which withdrawal,
such Holder shall no longer have any right to include Registrable Shares in the
Piggyback Underwritten Offering as to which such withdrawal was made. No
registration of Registrable Shares effected under this Section 2.02 shall
relieve the Company of its obligations to effect any registration upon demand
under Section 2.03.

(b) Delay or Abandonment of Registration or Offering. The Company shall have the
right to delay, terminate or withdraw any Piggyback Underwritten Offering prior
to the effectiveness of such registration or the completion of such offering
whether or not any Holder has elected to include Registrable Shares in such
registration. In the case of the delay, termination or withdrawal referred to in
the immediately preceding sentence, all expenses incurred in connection with
such Piggyback Underwritten Offering shall be borne entirely by the Company as
set forth in Section 2.07.

Section 2.03 Demand Registration Rights; Demand Shelf Takedowns.

(a) Right to Demand. At any time and from time to time following the Lock-up
Period, each Fund, on behalf of the Holders of such Fund’s Registrable Shares,
individually or jointly, may make a written request, which request will specify
the aggregate number of such Fund’s Registrable Shares to be registered and will
also specify the intended methods of disposition thereof (a “Request Notice”) to
the Company for registration with

 

D-8



--------------------------------------------------------------------------------

the Commission under and in accordance with the provisions of the 1933 Act of
the offer and sale of all or part of the Registrable Shares then owned by such
Fund and/or the Holders of such Fund’s Fund Units (a “Demand Registration”). A
registration pursuant to this Section 2.03 will be on such appropriate form of
the Commission as shall be selected by the Demand Holder and be reasonably
acceptable to the Company and as shall permit the intended method or methods of
distribution specified by the Demand Holder, including a distribution to, and
resale by, the partners or Affiliates of the Demand Holder. Upon receipt by the
Company of a Request Notice to effect a Demand Registration, the Company shall
within ten (10) Business Days after the receipt of the Request Notice, notify
each other Demand Holder, each Contributing Investor, Juggernaut, Centerview,
each Daymon Investor, the Company Sponsor and any of their respective Permitted
Transferees (including subsequent Permitted Transferees thereof, subject to
Section 2.03(e)), of such request and such other Demand Holder, the Contributing
Investors, Juggernaut and Centerview, each Daymon Investor, the Company Sponsor
and any of their respective Permitted Transferees (including subsequent
Permitted Transferees thereof, subject to Section 2.03(e)), shall have the
option to include their Registrable Shares in such Demand Registration pursuant
to this Section 2.03. Subject to Section 2.05, the Company will register all
other Registrable Shares which the Company has been requested to register by
such other Demand Holder, the Contributing Investors, Juggernaut and Centerview,
each Daymon Investor, the Company Sponsor and any of their respective Permitted
Transferees (including subsequent Permitted Transferees thereof, subject to
Section 2.03(e)) (each, an “Incidental Demand Holder”), pursuant to this
Section 2.03 by written request given to the Company by such Incidental Demand
Holders within ten (10) Business Days after the giving of such written notice by
the Company to such other Incidental Demand Holders. The Company shall not be
obligated to maintain a registration statement pursuant to a Demand Registration
effective for more than (x) one hundred eighty (180) days (other than in the
case of a Shelf Registration) or (y) such shorter period (or, in the case of a
Shelf Registration, such period) when all of the Registrable Shares covered by
such registration statement have been sold pursuant thereto (the “Effectiveness
Period”). Notwithstanding the foregoing, the Company shall not be obligated to
effect more than one Demand Registration in any 90-day period following an
Effectiveness Period or such longer period not to exceed one hundred eighty
(180) days as requested by an underwriter pursuant to Section 2.10. Upon receipt
of any such Request Notice, the Company will deliver any notices required by
this Section 2.03 and thereupon the Company will, subject to Sections 2.03(c)
and 2.05, (i) use its reasonable best efforts to effect the prompt registration
under the 1933 Act of the Registrable Shares which the Company has been so
requested to register by Demand Holders as contained in the Request Notice and
(ii) include all other Registrable Shares which the Company has been requested
to register by the Piggyback Holders and Incidental Demand Holders and Common
Shares held by others, all to the extent required to permit the disposition of
the Registrable Shares so to be registered in accordance with the intended
method or methods of disposition of each seller of such Registrable Shares.

(b) Number of Demand Registrations. Each Fund, on behalf of the Holders of
Registrable Shares, individually or collectively, shall have unlimited rights to
effect a Demand Registration and Piggyback Underwritten Offerings, at any time
and from time to time following the Lock-up Period; provided that, at any time
in which the Company is eligible to register Common Shares on Form S-3 (or any
successor form) and there is no effective Shelf Registration Statement on Form
S-3 for the Demand Holders’ Registrable Shares, the Demand Holders shall have
the right to require the Company to file a Shelf Registration Statement. In
connection with a Demand Registration by more than one Demand Holder or by a
Demand Holder and Incidental Demand Holders in which LGP, CVC, Coinvest or any
of their Permitted Transferees is participating in such Demand Registration, LGP
and CVC shall jointly act as their representative (the “DH Representative”) in
connection with such Demand Registration and the Company shall only be obligated
to communicate with such DH Representative in connection with such Demand
Registration. Such Holders shall give the DH Representative any and all
necessary powers of attorneys needed for the DH Representative to act on their
behalf.

(c) Revocation. Holders of a majority in number of the Registrable Shares held
by Demand Holders to be included in a registration statement pursuant to this
Section 2.03 may, at any time prior to the effective date of the registration
statement relating to such Demand Registration, acting through their DH
Representative (if applicable), revoke such request by providing a written
notice thereof to the Company (the “Revoking Holders”) and the aborted
registration shall not be deemed to be a Demand Registration for purposes of
Section 2.03. No

 

D-9



--------------------------------------------------------------------------------

such Revoking Holder shall be required to reimburse the Company for any of its
expenses incurred in connection with such attempted registration. Neither the
Company nor the Demand Holders shall have any obligation to keep any Holder
informed as to the status or expected timing of the launch of any offering.

(d) Effective Registration. A registration will not count as a Demand
Registration: (i) if a Demand Holder determines in its good faith judgment to
withdraw a registration following effectiveness due to a material adverse change
in the Company; (ii) if such Registration is interfered with by any stop order,
injunction or other order or requirement of the Commission or other governmental
agency or court for any reason and the Company fails to promptly have such stop
order, injunction or other order or requirement removed, withdrawn or resolved
to the Demand Holder’s satisfaction; (iii) the conditions to closing specified
in the underwriting agreement or purchase agreement entered into in connection
with the registration relating to any such demand are not satisfied; or
(iv) such Demand Registration is fully withdrawn pursuant to the first proviso
to Section 2.11.

(e) Assignability of Demand Registration Rights. The rights offered to a Demand
Holder pursuant to this Section 2.03 are only assignable to a Permitted
Transferee of such Demand Holder, except as set forth in Section 4.05. Any such
assignment permitted hereunder shall be effected hereunder only by giving
written notice thereof from both the transferor and the transferee to the
Company.

(f) Underwritten Takedown. The Demand Holders shall have the right to demand an
underwritten takedown of Registrable Shares or a Block Trade (in each case,
other than Registrable Shares registered pursuant to a Centerview Demand
Registration or a Daymon Demand Registration), in which case Section 2.01(c)
shall apply.

(g) Centerview Demand Registration Rights. At any time and from time to time
following the earlier of (i) the two (2)-year anniversary of the Merger and
(ii) the consummation of a Partnership Sale (pursuant to clause (ii) of the
definition thereof) subsequent to the Merger, but in each case only if, within
the immediately preceding 180-day period, (x) no bona fide Request Notice shall
have been provided pursuant to Section 2.03(a) that is not withdrawn or revoked
and that thereafter (but not necessarily during such 180-day period) results
pursuant to Section 2.03 in a Demand Registration in which Centerview and its
Permitted Transferees have an actual opportunity (taking into account, among
other things, any cutbacks pursuant to Section 2.05) to register any of their
Registrable Shares or (y) Centerview and its Permitted Transferees shall not
have had an actual opportunity (taking into account, among other things, any
cutbacks pursuant to Section 2.05) to register any of their Registrable Shares
in a Piggyback Underwritten Offering or a Demand Registration, and no such
opportunity is in the process of being provided for pursuant to Section 2.01,
Centerview or its Permitted Transferees (in such capacity, each, a “Centerview
Demand Holder”) may make a written request, which request will specify the
aggregate number of Registrable Shares to be registered and will also specify
the intended methods of disposition thereof (a “Centerview Request Notice”) to
the Company for registration with the Commission under and in accordance with
the provisions of the 1933 Act of the offer and sale of all or part of the
Registrable Shares then owned by such Centerview Demand Holder (a “Centerview
Demand Registration”). Centerview shall have the right to effect one Centerview
Demand Registration. At any time in which the Company is eligible to register
Common Shares on Form S-3 (or any successor form), the Centerview Demand Holders
are entitled to demand a Centerview Demand Registration and there is no
effective Shelf Registration Statement on Form S-3 for the Centerview Demand
Holders’ Registrable Shares, the Centerview Demand Holders shall have the right
to require the Company to file a Shelf Registration Statement. The Centerview
Demand Holders shall have the right to demand an underwritten takedown of
Registrable Shares registered pursuant to a Centerview Demand Registration. In
the event a Centerview Demand Holder makes a Centerview Request Notice pursuant
to this Section 2.03(g), the provisions set forth in Sections 2.03(a), 2.03(c),
2.03(d), 2.03(e) and 2.04 shall apply to such Centerview Demand Registration
mutatis mutandis (including by replacing each reference to “Demand Holder” with
a reference to “Centerview Demand Holder”).

(h) Daymon Investors Demand Registration Rights.

(i) At any time and from time to time following the eighteen (18)-month
anniversary of the Merger (but subject to Section 2.11), the Majority Daymon
Holder, on behalf of the Daymon Holders (in such capacity, a

 

D-10



--------------------------------------------------------------------------------

“Daymon Demand Holder”) may make a written request, which request will specify
the aggregate number of Registrable Shares to be registered and will also
specify the intended methods of disposition thereof (a “Daymon Request Notice”)
to the Company for registration with the Commission under and in accordance with
the provisions of the 1933 Act of the offer and sale of all or part of the
Registrable Shares then owned by the Daymon Holders (a “Daymon Demand
Registration”). The Daymon Demand Holders shall have the right to effect two
Daymon Demand Registrations and unlimited rights to effect Piggyback
Underwritten Offerings; provided that a Daymon Demand Registration to file a
Shelf Registration Statement or a Block Trade will not count as one of the two
permitted Daymon Demand Registrations. At any time in which the Company is
eligible to register Common Shares on Form S-3 (or any successor form), the
Daymon Demand Holders are entitled to demand a Daymon Demand Registration and
there is no effective Shelf Registration Statement on Form S-3 for the Daymon
Demand Holders’ Registrable Shares, the Daymon Demand Holders shall have the
right to require the Company to file a Shelf Registration Statement, which, for
the avoidance of doubt, shall not count as one of the two permitted Daymon
Demand Registrations. Subject to Section 2.11, the Daymon Demand Holders shall
have the right to demand an underwritten takedown, which, for the avoidance of
doubt, will count as one of the two permitted Daymon Demand Registrations, or an
unlimited number of Block Trades of Registrable Shares registered pursuant to
any Shelf Registration or any Daymon Demand Registration, which, for the
avoidance of doubt and solely for the purpose of calculating the number of
available Daymon Demand Registrations, shall not count as one of the two
permitted Daymon Demand Registrations, and in which case Section 2.01(c) shall
apply mutatis mutandis. In the event a Daymon Demand Holder makes a Daymon
Request Notice pursuant to this Section 2.03(h)(i), to the extent not
inconsistent with the provisions of this Section 2.03(h)(i) the provisions set
forth in Sections 2.03(a), 2.03(c), 2.03(d), 2.03(e) and 2.04 shall apply to the
Daymon Demand Registration contemplated by the Daymon Request Notice mutatis
mutandis (including by replacing each reference to “Demand Holder” with a
reference to “Daymon Demand Holder”). At any time following the thirty
(30)-month anniversary of the Merger, if as of the applicable time, (a) the
Daymon Holders have not made any Daymon Demand Registrations pursuant to this
Section 2.03(h)(i), (b) none of the Funds have made any Demand Registrations
pursuant to Section 2.03(a), and (c) the Company has not completed a Piggyback
Underwritten Offering pursuant to Section 2.02 or Shelf Registration pursuant to
Section 2.01, in each case, in which YH had the right to participate in any such
Registration, YH shall have the right to cause the Daymon Demand Holder to
submit a Daymon Request Notice for one (and not more than one) of its Daymon
Demand Registrations in accordance with the terms of this Section 2.03(h)(i)
(the “YH Right”). YH shall have one YH Right.

(ii) At any time and from time to time following the twenty-four (24)-month
anniversary of the Merger (but subject to Section 2.11) and so long as the
Daymon Holders, as of such time, (A) have made both Daymon Demand Registrations
pursuant to the immediately preceding clause (i) and (B) own 3.0% or less of the
then-outstanding equity securities of the Company, then the Majority Daymon
Holder, on behalf of the Daymon Holders (in such capacity, a “Preferred Daymon
Demand Holder”) may send a Daymon Request Notice to the Company for registration
with the Commission under and in accordance with the provisions of the 1933 Act
of the offer and sale of all, but not less than all, of the Registrable Shares
then owned by the Daymon Holders (a “Preferred Daymon Demand Registration”). The
Preferred Daymon Demand Holders shall have the right to effect one Preferred
Daymon Demand Registration, which may take the form of an underwritten takedown
to the extent all remaining Registrable Shares are included in a then effective
Shelf Registration Statement or by filing a new registration statement (which
will be on Form S-3 to the extent the Company is eligible to file on Form S-3).
If, after the closing of the Preferred Daymon Demand Registration, the Daymon
Holders continue to hold any outstanding equity securities of the Company, then
(i) neither LGP nor CVC shall be permitted to participate or “piggy back” in any
subsequent 144 Sales or Block Trades by the Daymon Holders, and
(ii) Section 2.11(b) and 2.11(e) shall not apply to any subsequent transfers by
the Daymon Holders. For the avoidance of doubt, any transfers effected by the
Daymon Holders pursuant to the immediately preceding sentence shall continue to
be subject to any restrictions set forth in Section 2.11(a), 2.11(c) and
2.14(b). If the Preferred Daymon Demand Registration is in the form of an
underwritten takedown pursuant to any Shelf Registration or any Daymon Demand

 

D-11



--------------------------------------------------------------------------------

Registration, then Section 2.01)(c) shall apply mutatis mutandis. In the event a
Preferred Daymon Demand Holder makes a Daymon Request Notice pursuant to this
Section 2.03(h)(ii), to the extent not inconsistent with the provisions of this
Section 2.03(h)(ii) the provisions set forth in Sections 2.03(a), 2.03(c),
2.03(d), 2.03(e) and 2.04 shall apply to such Preferred Daymon Demand
Registration mutatis mutandis (including by replacing each reference to “Demand
Holder” with a reference to “Preferred Daymon Demand Holder”).

Section 2.04 Selection of Underwriters. The Demand Holder, Daymon Demand Holder,
or Centerview Demand Holder, as applicable, initiating such Demand Registration
shall have the right to select any managing underwriter(s) in connection with
any Demand Registration; provided, that such managing underwriter shall be
reasonably acceptable to the Board of Directors.

Section 2.05 Priority on Registrations. If the managing underwriter or
underwriters of a Registration advise the Company in writing that in its or
their opinion the number of Registrable Shares proposed to be sold in such
Registration exceeds the number which can be sold, or adversely affects the
price at which the Registrable Shares are to be sold, in such offering, the
Company will include in such Registration only the number of Registrable Shares
which, in the opinion of such underwriter or underwriters, can be sold in such
offering without such adverse effect. To the extent such Registration includes
Registrable Shares of more than one Holder, the Registrable Shares so included
in such Registration shall be apportioned as follows:

(a) In the case of a Company Initiated Registration, allocations shall be made:
first, to the Company; second, to the Piggyback Holders exercising their right
to participate in a Piggyback Underwritten Offering with any cutbacks applied on
a pro rata basis among the Holders based on the total number of Registrable
Shares requested to be included by such Holders as compared to the total number
of shares requested to be included by all Holders in such Registration; and
third, to all other holders exercising piggyback registration rights that have
been granted by the Company, with any cutbacks applied on a pro rata basis among
each other or as they may otherwise agree in writing.

(b) In the case of a Demand Registration, any shelf takedown or Block Trade
pursuant to Section 2.03(b), a Daymon Demand Registration or a shelf takedown or
Block Trade pursuant to Section 2.03(i) allocations shall be made: first, to the
Holders, with any cutbacks applied pro rata among the Holders based on the total
number of Registrable Shares requested to be included by such Holders as
compared to the total number of shares requested to be included by all Holders
in such Registration; second, to all other holders exercising piggyback
registration rights granted by the Company, with any cutbacks applied on a pro
rata basis among such other holders or as they may otherwise agree in writing;
and third, to the Company.

(c) In the case of a Centerview Demand Registration or any shelf takedown
pursuant to Section 2.03(g), allocations shall be made: first, to the Centerview
Demand Holders, with any cutbacks applied pro rata among the Centerview Demand
Holders based on the total number of Registrable Shares requested to be included
by such Centerview Demand Holders as compared to the total number of shares
requested to be included by all Centerview Demand Holders in such Registration;
second, to the Holders (other than the Centerview Demand Holders), with any
cutbacks applied pro rata among such Holders based on the total number of
Registrable Shares requested to be included by such Holders as compared to the
total number of shares requested to be included by all other Holders (other than
the Centerview Demand Holders) in such Registration; third, to all other holders
exercising piggyback registration rights granted by the Company, with any
cutbacks applied on a pro rata basis among such other holders or as they may
otherwise agree in writing; and fourth, to the Company.

(d) In the case of the Preferred Daymon Demand Registration or any shelf
takedown pursuant to Section 2.03(i)(ii), allocations shall be made: first, to
the Daymon Demand Holders, with any cutbacks applied pro rata among the Daymon
Demand Holders based on the total number of Registrable Shares requested to be
included by such Daymon Demand Holders as compared to the total number of shares
requested to be included by all Daymon Demand Holders in such Registration;
second, to the Holders (other than the Daymon Demand Holders), with any cutbacks
applied pro rata among such Holders based on the total number of Registrable

 

D-12



--------------------------------------------------------------------------------

Shares requested to be included by such Holders as compared to the total number
of shares requested to be included by all other Holders (other than the Daymon
Demand Holders) in such Registration; third, to all other holders exercising
piggyback registration rights granted by the Company, with any cutbacks applied
on a pro rata basis among such other holders or as they may otherwise agree in
writing; and fourth, to the Company.

(e) In the case of a registration initiated by any Person (other than the
Company, a Demand Holder, a Centerview Demand Holder or a Daymon Demand Holder)
exercising demand registration rights granted hereafter by the Company (if any),
allocations shall be made: first, to the Holders, with any cutbacks applied pro
rata among the Holders based on the total number of Registrable Shares requested
to be included by such Holders as compared to the total number of shares
requested to be included by all Holders in such Registration; second, to such
initiating Person and to any other holders exercising pari passu registration
rights that have been granted by the Company allocated as such Persons have
agreed among themselves; third, to the Company and to the Piggyback Holders
exercising their right to participate in a Piggyback Underwritten Offering, with
any cutbacks applied on a pro rata basis based on the total number of
Registrable Shares proposed to be included in such Registration by the Company
or such Holders; and fourth, to all other holders exercising piggyback
registration rights granted by the Company, with any cutbacks applied on a pro
rata basis among such other holders or as they may otherwise agree in writing.

Section 2.06 Registration Procedures. It shall be a condition precedent to the
obligations of the Company and any underwriter or underwriters to take any
action pursuant to this Article II that each Holder requesting inclusion in any
Piggyback Underwritten Offering, Demand Registration, Centerview Demand
Registration or Daymon Demand Registration (each, a “Registration”) shall
furnish to the Company such information regarding such Holder, the Registrable
Shares held by it, the intended method of disposition of such Registrable
Shares, and such agreements regarding indemnification, disposition of such
securities and other matters referred to in this Article II as the Company shall
reasonably request and as shall be reasonably required in connection with the
action to be taken by the Company; provided that (x) no Holder shall be required
to make any representations or warranties to, or agreements with, the Company
other than representations and warranties regarding such Holder and such
Holder’s ownership of and title to the Registrable Shares to be sold in such
offering and its intended method of distribution and (y) any liability of any
such Holder under any underwriting agreement relating to such Registration shall
be limited to liability arising from breach of its representations and
warranties therein and shall be limited to an amount equal to the net amount
received by such Holder from the sale of Registrable Shares pursuant to such
Registration. With respect to any Registration which includes Registrable Shares
held by a Holder, the Company will, subject to Sections 2.01 through 2.05
promptly:

(a) prepare and file with the Commission a registration statement on the
appropriate form prescribed by the Commission and use its reasonable best
efforts to cause such registration statement to become effective as soon as
practicable thereafter and to be maintained in effect in accordance with the
terms of this Agreement; provided that the Company shall not be obligated to
maintain such Registration effective for a period longer than the Effectiveness
Period; provided, further, that before filing a registration statement or
prospectus or any amendments or supplements thereto, the Company will furnish to
the Holders covered by such registration statement and the underwriter or
underwriters, if any, copies of or drafts of all such documents proposed to be
filed, at least five (5) Business Days prior to the filing thereof, which
documents will be subject to the reasonable review of such holders and
underwriters. Each Holder will have the opportunity to object to any information
pertaining to such Holder that is contained therein and the Company will make
the corrections reasonably requested by such Holder with respect to such
information prior to filing any registration statement or amendment thereto or
any prospectus or any supplement thereto; provided, however, that the Company
will not file any registration statement or amendment thereto or any prospectus
or any supplement thereto to which Holders of a majority of the Registrable
Shares covered by such registration statement or the underwriters, if any, shall
reasonably object;

(b) prepare and file with the Commission such amendments and post- effective
amendments to such registration statement and any documents required to be
incorporated by reference therein as may be necessary to

 

D-13



--------------------------------------------------------------------------------

keep the registration statement effective for a period of not less than the
Effectiveness Period (but not prior to the expiration of the time period
referred to in Section 4(3) of the 1933 Act and Rule 174 thereunder, if
applicable); cause the prospectus to be supplemented by any required prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
1933 Act; and comply with the provisions of the 1933 Act applicable to it with
respect to the disposition of all Registrable Shares covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the sellers thereof set forth in such
registration statement or supplement to the prospectus;

(c) furnish to such Holder, without charge, such number of conformed copies of
the registration statement and any post-effective amendment thereto, as such
Holder may reasonably request, and such number of copies of the prospectus
(including each preliminary prospectus) and any amendments or supplements
thereto, and any documents incorporated by reference therein as the Holder or
underwriter or underwriters, if any, may request in order to facilitate the
disposition of the securities being sold by such Holder (it being understood
that the Company consents in writing to the use of the prospectus and any
amendment or supplement thereto by the Holder covered by the registration
statement and the underwriter or underwriters, if any, in connection with the
offering and sale of the securities covered by the prospectus or any amendments
or supplements thereto);

(d) notify such Holder, at any time when a prospectus relating thereto is
required to be delivered under the 1933 Act, when the Company becomes aware of
the happening of any event as a result of which the prospectus included in such
registration statement (as then in effect) contains any untrue statement of
material fact or omits to state a material fact necessary to make the statements
therein (in the case of the prospectus or any preliminary prospectus, in light
of the circumstances under which they were made) not misleading and, as promptly
as practicable thereafter, prepare and file with the Commission and furnish a
supplement or amendment to such prospectus so that; as thereafter delivered to
the investors of such securities, such prospectus will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

(e) in the case of an underwritten offering, enter into such customary
agreements (including underwriting agreements in customary form) and make
members of senior management of the Company available on a basis reasonably
requested by the underwriters to participate in, “road show” and other customary
marketing activities (including one-on-one meetings with prospective purchasers
of the Registrable Shares) and cause to be delivered to the underwriters
reasonable opinions of counsel to the Company in customary form, covering such
matters as are customarily covered by opinions for an underwritten public
offering as the underwriters may reasonably request and addressed to each
selling Holder and the underwriters;

(f) make available, for inspection by any seller of Registrable Shares, any
underwriter participating in any disposition pursuant to a registration
statement, and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors, managers, employees and independent accountants to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent that are necessary to be reviewed by such person in
connection with the preparation of such registration statement;

(g) if requested, cause to be delivered, immediately prior to the effectiveness
of the registration statement (and, in the case of an underwritten offering, at
the time of delivery of any Registrable Shares sold pursuant thereto), “cold
comfort” letters from the Company’s independent certified public accountants
addressed to each selling Holder (unless such selling Holder does not provide to
such accountants the appropriate representation letter required by rules
governing the accounting profession) and each underwriter, if any, stating that
such accountants are independent public accountants within the meaning of the
1933 Act and the applicable rules and regulations adopted by the Commission
thereunder, and otherwise in customary form and covering such financial and
accounting matters as are customarily covered by letters of the independent
certified public accountants delivered in connection with primary or secondary
underwritten public offerings, as the case may be;

 

D-14



--------------------------------------------------------------------------------

(h) provide a transfer agent and registrar for all such Registrable Shares not
later than the effective date of the registration statement;

(i) use its reasonable best efforts to cause all securities included in such
registration statement to be listed, by the date of the first sale of securities
pursuant to such registration statement, on any national securities exchange,
quotation system or other market on which the Common Shares are then listed or
proposed to be listed by the Company;

(j) make generally available to its security holders an earnings statement,
which need not be audited, satisfying the provisions of Section 11(a) of the
1933 Act as soon as reasonably practicable after the end of the twelve
(12)-month period beginning with the first month of the Company’s first fiscal
quarter commencing after the effective date of the registration statement, which
statement shall cover said twelve (12)-month period;

(k) after the filing of a registration statement, (i) promptly notify each
Holder covered by such registration statement of any stop order issued or, to
the Company’s knowledge, threatened by the Commission and of the receipt by the
Company of any notification with respect to the suspension of the qualification
of any Registrable Shares for sale under the applicable securities or blue sky
laws of any jurisdiction and (ii) take all reasonable actions to obtain the
withdrawal of any order suspending the effectiveness of the registration
statement or the qualification of any Registrable Shares at the earliest
possible moment;

(l) subject to the time limitations specified in paragraph (b) above, if
requested by the managing underwriter or underwriters or such Holder, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or underwriters or the Holder reasonably
requests to be included therein, including, without limitation, with respect to
the number of shares being sold by the Holder to such underwriter or
underwriters, the purchase price being paid therefor by such underwriter or
underwriters and with respect to any term of the underwritten offering of the
securities to be sold in such offering; and make all required filings of such
prospectus supplement or post-effective amendment as soon as practicable after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment;

(m) as promptly as practicable after filing with the Commission of any document
which is incorporated by reference into a registration statement, deliver a copy
of such document to such Holder;

(n) on or prior to the date on which the registration statement is declared
effective, use its reasonable best efforts to register or qualify, and cooperate
with such Holder, the underwriter or underwriters, if any, and their counsel in
connection with the registration or qualification of, the securities covered by
the registration statement for offer and sale under the securities or blue sky
laws of each state and other jurisdiction of the United States as the Holder or
managing underwriter or underwriters, if any, requests in writing, to use its
reasonable best efforts to keep each such registration or qualification
effective, including through new filings, or amendments or renewals, during the
Effectiveness Period do any and all other acts or things necessary or advisable
to enable the disposition in all such jurisdictions of the Registrable Shares
covered by the applicable registration statement; provided that the Company will
not be required to qualify generally to do business in any jurisdiction where it
is not then so qualified or to take any action which would subject it to general
service of process in any such jurisdiction where it is not then so subject;

(o) cooperate with such Holder and the managing underwriter or underwriters, if
any, to facilitate the timely preparation and delivery of book-entry shares or
certificates (not bearing any restrictive legends) representing securities to be
sold under the registration statement, and enable such securities to be in such
denominations and registered in such names as the managing underwriter or
underwriters, if any, may request;

(p) use its reasonable best efforts to cause the securities covered by the
registration statement to be registered with or approved by such other
governmental agencies, authorities or self-regulatory bodies within the

 

D-15



--------------------------------------------------------------------------------

United States as may be necessary to enable the seller or sellers thereof or the
underwriter or underwriters, if any, to consummate the disposition of such
Registrable Shares; and

(q) to the extent the Company is a well-known seasoned issuer (within the
meaning of Rule 405 under the 1933 Act) at the time any Request Notice is
submitted to the Company pursuant to Section 2.03 which requests that the
Company file an automatic shelf registration statement (as defined in Rule 405
under the 1933 Act) (an “automatic shelf registration statement”) on a Shelf
Registration Statement, the Company shall file an automatic shelf registration
statement that covers those Registrable Shares which are requested to be
registered. If the Company does not pay the filing fee covering Registrable
Shares at the time the automatic shelf registration statement is filed, the
Company agrees to pay such fee at such time or times as the Registrable Shares
are to be sold.

The Holders, upon receipt of any notice from the Company of the happening of any
event of the kind described in subsection (d) of this Section 2.06, will
forthwith discontinue disposition of the securities until the Holders’ receipt
of the copies of the supplemented or amended prospectus contemplated by
subsection (d) of this Section 2.06 or until it is advised in writing (the
“Advice”) by the Company that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings which are incorporated
by reference in the prospectus, and, if so directed by the Company, each Holder
will, or will request the managing underwriter or underwriters, if any, to,
deliver, to the Company (at the Company’s sole expense) all copies, other than
permanent file copies then in such Holder’s possession, of the prospectus
covering such securities current at the time of receipt of such notice. In the
event the Company shall give any such notice, the time periods mentioned in
subsections (a), (b) and (n) of this Section 2.06 shall be extended by the
number of days during the period from and including any date of the giving of
such notice to and including the date when each seller of securities covered by
such registration statement shall have received the copies of the supplemented
or amended prospectus contemplated by subsection (d) of this Section 2.06 hereof
or the Advice.

Section 2.07 Registration Expenses.

(a) In the case of any Registration, the Company shall bear all expenses
incident to the Company’s performance of or compliance with this Agreement,
including, without limitation, all Commission and stock exchange or Financial
Industry Regulatory Authority, Inc. registration and filing fees and expenses,
fees and expenses of compliance with securities or blue sky laws (including,
without limitation, reasonable fees and disbursements of counsel in connection
with blue sky qualifications of the Registrable Shares), rating agency fees,
printing expenses, messenger, telephone and delivery expenses, fees and
disbursements of counsel for the Company and all independent certified public
accountants and any fees and disbursements of underwriters customarily paid by
issuers or sellers of securities (but not including any underwriting discounts
or commissions, or transfer taxes, if any, attributable to the sale of
Registrable Shares by a Holder or reasonable fees and expenses of more than two
counsel representing all Holders selling Registrable Shares under such
Registration as set forth in Section 2.07(b) below).

(b) In connection with each Registration initiated hereunder (whether a Demand
Registration, Centerview Demand Registration, Daymon Demand Registration or a
Piggyback Underwritten Offering), the Company shall reimburse each of (i) LGP,
(ii) CVC, (iii) Coinvest, (iv) Centerview (in connection with a Centerview
Demand Registration), (v) the Daymon Investors (in connection with a Daymon
Demand Registration) and (vii) any and all other Holders covered by such
Registration or sale (including (x) Centerview, other than in connection with a
Centerview Demand Registration, and (y) the Daymon Investors, other than in
connection with a Daymon Demand Registration), as a group (the “Holder Group”),
for the reasonable fees and disbursements of not more than one law firm each,
with the law firm representing the Holder Group in connection with such
Registration or sale chosen by the holders of a majority of the number of
Registrable Shares included in such Registration by such Holder Group; provided
that with respect to a Preferred Daymon Demand Registration, the law firm will
be chosen by the Majority Daymon Holder.

 

D-16



--------------------------------------------------------------------------------

(c) The obligation of the Company to bear the expenses described in
Section 2.07(b) and to reimburse the Holders for the expenses described in
Section 2.07(b) shall apply irrespective of whether a registration, once
properly demanded, if applicable, becomes effective, is withdrawn or suspended
or revoked, or is converted to another form of registration and irrespective of
when any of the foregoing shall occur.

Section 2.08 Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder, its officers, directors, Affiliates and agents, any
investment vehicle which is directly or indirectly invested in the Holder, and
each Person who controls (within the meaning of the 1933 Act or the 1934 Act)
the Holder, including, without limitation any general partner, adviser or
manager of any thereof, against all losses, claims, damages, liabilities and
expenses (including reasonable counsel fees and disbursements) arising out of or
based upon (i) any untrue or alleged untrue statement of a material fact
contained in any registration statement, prospectus or preliminary prospectus,
or any amendment thereof or supplement thereto, in which such Holder
participates in an offering of Registrable Shares or in any document
incorporated by reference therein or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of the prospectus or any preliminary prospectus,
in light of the circumstances under which they were made) not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact in the
information conveyed to any purchaser at the time of the sale to such purchaser,
or the omission or alleged omission to state therein a material fact required to
be stated therein, or (iii) any violation by the Company of any federal, state,
common or other law, rule or regulation applicable to the Company in connection
with such registration, including the 1933 Act, any state securities or “blue
sky” laws or any rule or regulation thereunder in connection with such
registration, except insofar as the same are made in reliance on and in
conformity with any information with respect to such Holder furnished in writing
to the Company by such Holder expressly for use therein. The Company will also
indemnify underwriters (as such term is defined in the 1933 Act), their officers
and directors and each Person who controls such underwriters (within the meaning
of the 1933 Act) to the same extent as provided above with respect to the
indemnification of the Holders.

(b) Indemnification by the Holders. In connection with any registration
statement in which a Holder is participating, each such Holder will furnish to
the Company in writing such information with respect to such Holder as the
Company reasonably requests for use in connection with any registration
statement or prospectus covering the Registrable Shares of such Holder and to
the extent permitted by law agrees to indemnify and hold harmless the Company,
its directors, officers and agents and each Person who controls (within the
meaning of the 1933 Act or the 1934 Act) the Company and any other Holder,
against any losses, claims, damages, liabilities and expenses arising out of or
based upon any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
in the registration statement or prospectus or preliminary prospectus (in the
case of the prospectus or preliminary prospectus, in light of the circumstances
under which they were made) not misleading, to the extent, but only to the
extent, that such untrue statement or omission is made in reliance on and in
conformity with the written information or signed affidavit with respect to such
Holder so furnished in writing by such Holder expressly for use in the
registration statement or prospectus; provided, however, that the obligation to
indemnify shall be several, not joint and several, among such Holders and the
liability of each such Holder shall be in proportion to and limited to the net
amount received by such Holder from the sale of Registrable Shares pursuant to a
registration statement in accordance with the terms of this Agreement. The
Company and the Holders hereby acknowledge and agree that, unless otherwise
expressly agreed to in writing by such holders, the only information furnished
or to be furnished to the Company for use in any registration statement or
prospectus relating to the Registrable Shares or in any amendment, supplement or
preliminary materials associated therewith are statements specifically relating
to (a) transactions or the relationship between such holder and its Affiliates,
on the one hand, and the Company, on the other hand, (b) the beneficial
ownership of Registrable Shares by such holder and its Affiliates, (c) the name
and address of such Holder and (d) any additional information about such Holder
or the plan of distribution (other than for an underwritten offering) required
by law or regulation to be disclosed in any such document.

 

D-17



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) unless in such indemnified party’s reasonable judgment a conflict of
interest may exist between such indemnified and indemnifying parties with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. The
failure to so notify the indemnifying party shall not relieve the indemnifying
party from any liability hereunder with respect to the action, except to the
extent that such indemnifying party is materially prejudiced by the failure to
give such notice; provided, however, that any such failure shall not relieve the
indemnifying party from any other liability which it may have to any other
party. No indemnifying party in the defense of any such claim or litigation,
shall, except with the written consent of such indemnified party, which consent
shall not be unreasonably withheld, consent to entry of any judgment or enter
into any settlement unless such judgment or settlement (i) includes as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation and (ii) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of such indemnified
party. An indemnifying party shall not be liable under this Section 2.08 to any
indemnified party regarding any settlement or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
is consented to by such indemnifying party. An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party there may be one or more legal or
equitable defenses available to such indemnified party which are in addition to
or may conflict with those available to any other of such indemnified parties
with respect to such claim, in which event the indemnifying party shall be
obligated to pay the reasonable fees and expenses of such additional counsel or
counsels; provided, however, that such number of additional counsel must be
reasonably acceptable to the indemnifying party.

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) of this Section 2.08 is unavailable to an
indemnified party as contemplated by the preceding paragraphs (a) and (b) of
this Section 2.08, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such loss, claim, damage
or liability in such proportion as is appropriate to reflect not only the
relative benefits received by the indemnified party and the indemnifying party,
but also the relative fault of the indemnified party and the indemnifying party,
as well as any other relevant equitable considerations. In no event shall the
liability of any selling Holder be greater in amount than the amount of net
proceeds received by such Holder upon such sale or the amount for which such
indemnifying party would have been obligated to pay by way of indemnification if
the indemnification provided in paragraph (b) of this Section 2.08 had been
available.

Section 2.09 1934 Act Reports. The Company agrees that, so long as it remains
subject to the reporting requirements of the 1934 Act, it will use its
reasonable best efforts to file in a timely manner all reports required to be
filed by it pursuant to the 1934 Act to the extent the Company is required to
file such reports. Notwithstanding the foregoing, the Company may deregister any
class of its equity securities under Section 12 of the 1934 Act or suspend its
duty to file reports with respect to any class of its securities pursuant to
Section 15(d) of the 1934 Act if it is then permitted to do so pursuant to the
1934 Act and rules and regulations thereunder.

Section 2.10 Holdback Agreements.

(a) Whenever the Company proposes to register any of its equity securities under
the 1933 Act for its own account (other than on Form S-4, S-8, S-3 or any
similar successor form or another form used for a purpose similar to the
intended use of such forms) in an underwritten offering or is required to use
its reasonable best efforts to effect the registration of any Registrable Shares
under the 1933 Act pursuant to a request by or on behalf of a Demand Holder,
Centerview Demand Holder, or Daymon Demand Holder, as applicable, pursuant to

 

D-18



--------------------------------------------------------------------------------

Section 2.03 in connection with an underwritten offering, if requested by the
underwriters of such offering, each Holder of Registrable Shares has agreed by
acquisition of its Registrable Shares not to effect any sale or distribution,
including any sale pursuant to Rule 144 under the 1933 Act, or to request
registration under Section 2.03 of any Registrable Shares during any Market
Standoff Period, except as part of such Registration or unless in the case of a
private sale or distribution, the transferee agrees in writing to be subject to
this Section 2.10; provided that exceptions shall exist for, following the
Merger, small non-employee Holders in accordance with customary underwriting
practices. If requested for by such managing underwriter, each holder of
Registrable Shares agrees to execute a holdback agreement in customary form,
consistent with the terms of this Section 2.10(a) and, in any case, on terms no
less favorable to the Holders than the holdback agreements executed by the
Company’s directors and executive officers. No Holder’s obligations pursuant to
a holdback agreement (other than small non-employee Holders in accordance with
customary underwriting practices) shall be released or waived unless comparable
waivers or releases are granted to the other Holders.

(b) The Company agrees not to effect any sale or distribution of any of its
equity securities or securities convertible into or exchangeable or exercisable
for any of such securities within any Market Standoff Period (except as part of
such underwritten registration or pursuant to registrations on Form S-8, S-4 or
S-3 or any successor forms thereto), except that such restriction shall not
prohibit after the effective date of the registration statement (i) grants of
employee stock (or membership interest) options or other issuances of capital
stock (or membership interests) pursuant to the terms of a Company employee
benefit plan approved by the Board of Directors, issuances by the Company of
capital stock (or membership interests) pursuant to the exercise of such options
or the exercise of any other employee stock (or membership interest) options
outstanding on the date hereof or subject to any stock option (or membership
interest) plan, (ii) the Company from issuing shares of capital stock in private
placements pursuant to Section 4(2) of the 1933 Act or in connection with a
strategic alliance, or (iii) the Company from publicly announcing its intention
to issue, or actually issuing, shares of capital stock to shareholders of
another entity as consideration for the Company’s acquisition of, or merger
with, such entity. In addition, upon the request of the managing underwriter,
the Company shall use its reasonable best efforts to cause each holder of its
equity securities or any securities convertible into or exchangeable or
exercisable for any of such securities whether outstanding on the date of this
Agreement or issued at any time after the date of this Agreement (other than any
such securities acquired in a public offering), to agree not to effect any such
public sale or distribution of such securities during such period, except as
part of any such Registration if permitted, and to cause each such holder to
enter into a similar agreement to such effect with the Company.

Section 2.11 Blackout Periods.

(a) (i) No Holder may sell any securities pursuant to Section 2.01, Section 2.02
or Section 2.03 and (ii) any registration statement may be suspended or a filing
delayed by the Company, if the Company determines in good faith that the filing
or maintenance of a registration statement would, if not so deferred, materially
and adversely affect a then proposed or pending significant business
transaction, financial project, acquisition, merger or corporate reorganization;
provided that any Demand Holder, Centerview Demand Holder or Daymon Demand
Holder, as applicable, may withdraw all or a portion of its Demand Registration,
Centerview Demand Registration or Daymon Demand Registration, as applicable,
without it counting as a Demand Registration, Centerview Demand Registration or
Daymon Demand Registration, as applicable; provided, further, that (i) the
Company may not delay the filing or effectiveness of, or suspend, any
registration statement in excess of 90 days in any calendar year (such period
and the seven days prior to the 90 day period, a “Blackout Period”), (ii) such
registration statement shall remain effective subsequent to the cessation of
such Blackout Period for a number of days equal to the Blackout Period and
(iii) the Company may not file any registration statement during a Blackout
Period.

(b) If LGP or CVC provides written notice (i) within two Business Days in the
case of a 144 Sale by any Daymon Holder permitted by this Agreement or the
agreements governing such Exchangeable Units or within 72 hours in the case of a
Daymon Demand Registration that is not a Block Trade, or (ii) no later than 1:00
pm

 

D-19



--------------------------------------------------------------------------------

Eastern time on the next Business Day in the case of a Daymon Demand
Registration that is a Block Trade (or no later than 1:00 p.m. Eastern time on
the second Business Day in the case of a Daymon Demand Registration that is a
Block Trade in respect of which a Daymon Request Notice was effective later than
9:00 a.m. Eastern time on the date of notice), following the receipt of a Daymon
Request Notice or 144 Sale Notice, as applicable, that LGP or CVC intends in
good faith to consummate a Selling Opportunity within 30 days after the date of
the Daymon Request Notice or 144 Sale Notice, as applicable (the “Blackout
Notice”), then no Daymon Demand Holder may sell any Registrable Shares during
such 30-day period following the date of the Daymon Request Notice or 144 Sale
Notice delivered pursuant to Section 2.11(e), as applicable (the “30-Day
Expiration Date”). In the event that the Partnership, LGP or CVC, as applicable,
receives any Daymon Request Notice for any 144 Sale Notice from the Majority
Daymon Holder, and at the time of receipt of such notice, LGP or CVC reasonable
determines it will be prohibited from disposing of Registrable Shares due to the
pendency of a “blackout” period for trading (as established in any trading
policy in customary form adopted by the Company in good faith at or following
the Merger) prior to the end of the thirty-day period following receipt of such
Daymon Request Notice or 144 Sale Notice from the Majority Daymon Holder, then
references to 30 days in this Section 2.11(b) shall be deemed extended until
such time as such “blackout” period concludes, and the day immediately following
the end of any such delay period shall constitute a 30-Day Expiration Date.
After LGP or CVC has delivered a Blackout Notice, LGP and CVC may not deliver a
subsequent Blackout Notice prior to the earlier to occur of (i) the date that is
89 days after the most recent 30-Day Expiration Date and (ii) the date of the
next occurring Selling Opportunity.

(c) Prior to the first anniversary of the Merger, without the prior written
consent of the Company, no Daymon Demand Holder will make any 144 Sales.

(d) Notwithstanding any other provision of this Agreement to the contrary,
without the prior written consent of the Company in its sole discretion, no
Daymon Demand Holder will sell any Registrable Shares in a 144 Sale, nor deliver
a Daymon Request Notice (other than a Daymon Request Notice to file (but not a
takedown or Block Trade from) a Shelf Registration Statement), if a Selling
Opportunity has occurred during the 90 days prior to the reasonably expected
closing date of such 144 Sale or the sale contemplated by the Daymon Request
Notice.

(e) The Majority Daymon Holder, on behalf of the Daymon Holders, shall provide
at least two Business Days prior written notice to each of LGP and CVC of its
intention to consummate any 144 Sale (a “144 Sale Notice”).

(f) Notwithstanding any other provision of this Agreement to the contrary, the
Company Sponsor shall be entitled to participate in any Piggyback Underwritten
Offering, Marketed Shelf Offering, Demand Registration, Centerview Demand
Registration, Daymon Demand Registration or Block Trade that is initiated by
another Holder (or any other direct or indirect sale or transfer of Common
Shares or Exchangeable Units, other than (x) such sale or transfer to a
Permitted Transferree (a “Private Sale”) or (y) any sale or transfer by a Holder
to a third-party pledgee in a bona fide transaction as collateral to secure
obligations pursuant to lending or other arrangements between such third parties
(or their Affiliates or designees) and such Holder and/or its Affiliates or any
similar arrangement relating to a financing arrangement for the benefit of such
Holder and/or its Affiliates) and that is consummated between the six month
anniversary of the closing date of the Merger and the 12 month anniversary of
the closing date of the Merger, in the Company Sponsor’s capacity and to the
extent it would be entitled to participate in such capacity pursuant to the
preceding provisions of this Agreement (other than in the case of a Private
Sale, in which case the Company Sponsor shall be permitted to participate in
such Private Sale on a pro rata basis based on the number of Registrable Shares
owned by the Company Sponsor (and its Permitted Transferees) relative to the
total number of Registrable Shares owned by the Company Sponsor and all other
Holders), in each case only in the event that the Trading Condition has been met
as of the time that the Company Sponsor would be provided the opportunity to so
participate pursuant to the preceding provisions of the Agreement. Following the
12 month anniversary of the closing date of the Merger and until the time that
the Company Sponsor no longer owns any Registrable Shares, the Company Sponsor
shall be entitled to undertake Block Trades off of a Shelf Registration
Statement through a take-down from an already existing Shelf Registration
Statement and shall be entitled to conduct 144 Sales; provided, that during the
period from the

 

D-20



--------------------------------------------------------------------------------

12 month anniversary of the closing date of the Merger until the 18 month
anniversary of the closing date of the Merger, if the Company Sponsor is
undertaking such Block Trades, the other Holders shall be entitled to
participate and the provisions of Section 2.01(c) shall apply mutatis mutandis
and the provisions of Section 2.05(e) shall apply with respect to determining
priority. The Company Sponsor and its Permitted Transferees holding Registrable
Shares shall be entitled to directly enforce the obligations of the Company set
forth in Section 2.01(a) and Section 2.01(b).

Section 2.12 Participation in Registrations. No Holder may participate in any
Registration hereunder which is underwritten unless such Holder (a) agrees to
sell its securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements, and
(b) completes and executes all questionnaires, powers of attorney, underwriting
agreements and other documents customarily required under the terms of such
underwriting arrangements and provides such written information concerning
itself as may be required for registration, including for inclusion in any
registration statement.

Section 2.13 Other Registration Rights. The Company represents that, as of the
date hereof, it has not granted to any Person the right to request or require
the Company to register any equity securities issued by the Company, other than
(a) as set forth herein, (b) as set forth in the Warrant Agreement and (c) with
respect to the PIPE Resale Shelf. The Company will not grant any Person any
registration rights with respect to the capital stock of the Company that are
prior in right or in conflict or inconsistent with the rights of the Holders as
set forth in this Article II in any material respect (it being understood that
this shall not preclude the grant of additional demand and piggyback
registration rights in and of themselves so long as such rights are not prior in
right to the rights under this Agreement).

Section 2.14 Rule 144.

(a) After the Merger, the Company shall file any reports required to be filed by
it under the 1933 Act and the 1934 Act and the rules and regulations adopted by
the Commission thereunder, and it will take such further action as any Holder
may reasonably request to make available adequate current public information
with respect to the Company meeting the current public information requirements
of Rule 144(c) under the 1933 Act, to the extent required to enable such Holder
to sell Registrable Shares without registration under the 1933 Act within the
limitation of the exemptions provided by (i) Rule 144 under the 1933 Act, as
such Rule may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the Commission (collectively, “144 Sales”). The
Company shall cooperate with such Holder to facilitate the timely preparation
and delivery of certificates (not bearing any restrictive legends) representing
securities to be so sold within such exemption from registration, and enable
such securities to be in such denominations as the selling Holders may request.

(b) With respect to any proposed offering or sale of Registrable Shares that is
not an underwritten offering (including a 144 Sale), Holders representing a
majority of the Registrable Shares proposed to be sold in such offering shall
obtain in writing the reasonable opinion of the underwriter or broker leading
such offering regarding the aggregate number of Registrable Shares to be
included in such offering which can be sold without adversely affecting the
price at which the Registrable Shares are to be sold, in such offering. The
Holders participating in such offering will include in such offering only the
number of Registrable Shares which, in the opinion of such underwriter or
broker, can be sold in such offering without such adverse effect.

Section 2.15 Cooperation. Each Holder hereby agrees to take any and all
reasonable actions required to be taken hereunder to ensure the performance by
it of its obligations pursuant to this Agreement.

ARTICLE III

LOCK-UP

Section 3.01 Lock-Up. Subject to Section 2.11(f) and 3.02, each Holder agrees
not to Transfer any Lock-up Shares during the Lock-up Period.

 

D-21



--------------------------------------------------------------------------------

Section 3.02 Permitted Transferees. Notwithstanding the provisions set forth in
Section 3.01, any Holder may Transfer the Lock-up Shares during the Lock-up
Period (a) (i) to any Permitted Transferee, solely with respect to a Holder that
is a direct equityholder of Holdings and solely with respect to Exchangeable
Units, and (ii) to any Affiliate or equityholder of the Company Sponsor, with
respect to the Company Sponsor or (b) in connection with a liquidation, merger,
stock exchange, reorganization, tender offer approved by the Board or a duly
authorized committee thereof or other similar transaction which results in all
of the Company’s stockholders having the right to exchange their Common Shares
for cash, securities or other property subsequent to the closing of the Merger;
provided, however, that in the case of clause (a) such permitted transferees
must enter into a written agreement with the Company agreeing to be bound by the
transfer restrictions in this Article III.

ARTICLE IV

MISCELLANEOUS

Section 4.01 Notices. All notices, consents, requests and other communications
to any party, hereunder shall be in writing (including email, facsimile or
similar writing) and shall be given to such party at its address, email or
facsimile number set forth on the signature pages hereof or in the relevant
Joinder Agreement or such other address or facsimile number as such party may
hereafter specify in writing to the Secretary of the Company for the purpose by
notice to the party sending such communication. Each such notice, request or
other communication shall be effective (i) if given by facsimile, when such
message is transmitted to the number specified on the signature pages to this
Agreement or any Joinder Agreement, (ii) if delivered by overnight courier, the
earlier of the first Business Day following the date sent by such overnight
courier or upon receipt, (iii) if given by mail, three (3) Business Days after
such communication is deposited in the mails registered or certified, return
receipt requested, with postage prepaid, addressed as aforesaid, or (iv) if
given by any other means, when delivered at the address specified on the
signature pages to this Agreement or any Joinder Agreement.

Section 4.02 Binding Effect; Benefits; Entire Agreement. This Agreement shall be
binding upon and inure to the benefit of the parties to this Agreement and their
respective successors and permitted assigns. Nothing in this Agreement, express
or implied, is intended or shall be construed to give any Person other than the
parties to this Agreement or their respective successors or assigns any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein. This Agreement constitutes the entire agreement and
understanding, and supersedes all prior agreements and understandings, both oral
and written, between the parties hereto relating to the subject matter hereof,
including the Holdings Registration Agreement, which Holdings Registration
Agreement is hereby amended and restated in its entirety by this Agreement.

Section 4.03 Waiver. Any party hereto may by written notice to the other parties
(a) extend the time for the performance of any of the obligations or other
actions of any other party under this Agreement; (b) waive compliance with any
of the conditions or covenants of any other party contained in this Agreement;
and (c) waive or modify performance of any of the obligations of any other party
under this Agreement; provided, however, that, notwithstanding anything herein
to the contrary, any such waiver shall be effective against all Permitted
Transferees of a Contributing Investor if signed by such Contributing Investor,
as applicable, on behalf of itself and such Permitted Transferees; provided
further, however, that, notwithstanding the foregoing, a waiver shall not be
effective against CVC or its Permitted Transferees, or LGP or its Permitted
Transferees, or Coinvest or its Permitted Transferees, or the Daymon Holders or
their Permitted Transferees, unless CVC or LGP or the Majority Daymon Holder, as
applicable, consents in writing to such waiver. Except as provided in the
preceding sentence, no action taken pursuant to this Agreement, including,
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representations, warranties, covenants or agreements contained herein. The
waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any preceding or succeeding breach
and no failure by any party to exercise any right or privilege hereunder shall
be deemed a waiver of such party’s rights or privileges hereunder or shall be
deemed a waiver of such party’s rights to exercise the same at any subsequent
time or times hereunder.

 

D-22



--------------------------------------------------------------------------------

Section 4.04 Amendment. This Agreement may not be amended, restated or modified
in any respect except by a written instrument executed by Requisite Holders and
the Company; provided that (1) this Agreement may be amended and restated or
amended without consent of the Holders solely to allow for the addition of new
Holders and the granting to such new Holders rights hereunder and any additional
rights after the date hereof that does not adversely affect or is not
inconsistent with the existing rights and priorities of the Holders (other than
by virtue of adding a Person with additional similar rights and Common Shares),
(2) no amendment, restatement or modification that may adversely affect a Holder
with respect to a term differently than the consenting Requisite Holders without
the written consent of each affected Holder (other than insofar as such terms
are different from the outset), (3) no consent to an amendment, restatement or
modification need be obtained from any non-affected Holder, (4) as contemplated
hereby, this Agreement may be executed by the Company without the consent of any
Holder, and (5) Sections 2.02(a), 2.02(b), 2.03(a), 2.03(c), 2.03(d), 2.03(e),
2.03(h), 2.04, 2.05(a), 2.05(b), 2.05(d), 2.05(e), 2.07 through 2.14, 4.03, this
Section 4.04, and 4.05 and the definitions used or referred to in any of the
foregoing, may not be amended, restated or modified in any respect that
adversely affects in any material respect the Daymon Holders, except by a
written instrument executed by the Majority Daymon Holder, YH, the Requisite
Holders and the Company.

Section 4.05 Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or any Holder except as otherwise expressly
stated hereunder or with the prior written consent of each other party. All of
the rights offered a Holder under this Agreement who executes a Joinder
Agreement are automatically assigned to a transferee, except for the rights set
forth in Section 2.03. The rights set forth in Section 2.03 are assignable to a
Transferee who executes a Joinder Agreement to the extent provided in the
Joinder Agreement. Notwithstanding anything to the contrary, in the event of a
sale of the Daymon Put Securities pursuant to Section 9.3 of the LP Agreement or
a sale of Daymon Holder Units pursuant to Section 9.1(b)(iii)(D) of the LP
Agreement, (a) all of the rights and protections of the Daymon Investors, the
Daymon Holders and the Daymon Demand Holders hereunder (the “Daymon Holder
Rights”) shall be fully transferrable to the applicable buyer of such Units and
upon the execution of a joinder hereto, such buyer shall automatically receive
the benefit of, and have the right to enforce, the Daymon Holder Rights, as if
it were a Daymon Investor, Daymon Holder or Daymon Demand Holder, as applicable,
and (b) the other parties hereto shall reasonably cooperate with the Daymon
Holders and the applicable buyer to effect such transfer of rights. In the event
that the buyer of such Units contemplated by the immediately preceding sentence
purchases an amount of Units such that BC Eagle Holdings, L.P. no longer holds a
majority of the Units then held by the Daymon Holders, then a majority of the
Daymon Holders shall appoint a single Daymon Holder (regardless of its
ownership) to serve as the Majority Daymon Holder in all respects under this
Agreement.

Section 4.06 Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law that
would require the application of the laws of another jurisdiction, and the
parties irrevocably submit to (and waive immunity from) the jurisdiction of the
federal and state courts located in the County of New York in the State of New
York.

Section 4.07 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof in any
state or federal court (this being in addition to any other remedy to which they
are entitled at law or in equity), and each party hereto agrees to waive in any
action for such enforcement the defense that a remedy at law would be adequate.
Company shall reimburse such Holder for the reasonable costs of and expenses for
counsel for such Holder incurred in connection with any such proceeding if such
Holder is the prevailing party in any such proceeding.

 

D-23



--------------------------------------------------------------------------------

Section 4.08 Severability. If any provision of this Agreement is declared by any
court of competent jurisdiction to be illegal, void or unenforceable, all other
provisions of the Agreement will not be affected and will remain in full force
and effect.

Section 4.09 Additional Securities Subject to Agreement. Each Holder agrees that
any other Common Shares of the Company which it hereafter acquires by means of a
stock split, stock dividend, distribution, exercise of options or warrants or
otherwise (other than pursuant to a public offering) whether by merger,
consolidation or otherwise will be subject to the provisions of this Agreement
to the same extent as if held on the date hereof, including for purposes of
constituting Registrable Shares hereunder.

Section 4.10 Section and Other Headings. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

Section 4.11 Supremacy. Solely with respect to Holdings, each Demand Holder,
each Daymon Investor, the Juggernaut Investor, Centerview and each Contributing
Investor, if any provisions of this Agreement at any time shall conflict with
the provisions of the LP Agreement, then the terms of the LP Agreement shall
prevail.

Section 4.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument. A facsimile,
Portable Document Format (PDF) or other reproduction of this Agreement may be
executed by one or more parties hereto, and an executed copy of this Agreement
may be delivered by one or more parties hereto by facsimile, PDF or similar
instantaneous electronic transmission device pursuant to which the signature of
or on behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes. At the request of any
party hereto, all parties hereto agree to execute an original of this Agreement
as well as any facsimile, PDF or other reproduction hereof.

Section 4.13 Effect. Notwithstanding anything to the contrary herein, (i) this
Agreement shall only become effective upon, and subject to, the occurrence of
the Closing and the consummation of the Transactions (as such terms are defined
in the Merger Agreement) (the date when the Transactions are consummated, the
“Effective Date”), and (ii) to the extent the Transactions are not consummated,
this Agreement shall be null and void ab initio as of the time that the Merger
Agreement is terminated in accordance with its terms and the Holdings
Registration Agreement shall continue to govern the affairs of Holdings in all
respects.

[Signature Pages Follow]

 

D-24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed or caused to be executed on its
behalf this Agreement as of the date first written above.

 

KARMAN TOPCO L.P. By:  

/s/ Tanya Domier

  Name:   Tanya Domier   Title:   Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

KARMAN COINVEST, L.P. By:   Karman GP LLC Its:   General Partner

 

By:  

/s/ Timothy J. Flynn

  Name:   Timothy J. Flynn   Title:   Co-President

 

By:  

/s/ Cameron E.H. Breitner

  Name:   Cameron E.H. Breitner   Title:   Co-President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CVC ASM HOLDCO, LP By:   CVC ASM HOLDCO GP, LLC Its:   General Partner

 

By:  

/s/ Cameron E.H. Breitner

  Name:   Cameron E.H. Breitner   Title:   President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

GREEN EQUITY INVESTORS VI, L.P. By:   GEI CAPITAL VI, LLC Its:   General Partner

 

By:  

/s/ Timothy J. Flynn

  Name:   Timothy J. Flynn   Title:   Senior Vice President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

GREEN EQUITY INVESTORS SIDE VI, L.P. By:   GEI CAPITAL VI, LLC Its:   General
Partner

 

By:  

/s/ Timothy J. Flynn

  Name:   Timothy J. Flynn   Title:   Senior Vice President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

LGP ASSOCIATES VI-A LLC By:   PERIDOT COINVEST MANAGER LLC Its:   Manager By:  
LEONARD GREEN & PARTNERS, L.P. Its:   Manager By:   LGP MANAGEMENT, INC. Its:  
General Partner

 

By:  

/s/ Timothy J. Flynn

  Name:   Timothy J. Flynn   Title:   Senior Vice President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

LGP ASSOCIATES VI-B LLC By:   PERIDOT COINVEST MANAGER LLC Its:   Manager By:  
LEONARD GREEN & PARTNERS, L.P. Its:   Manager By:   LGP MANAGEMENT, INC. Its:  
General Partner

 

By:  

/s/ Timothy J. Flynn

  Name:   Timothy J. Flynn   Title:   Senior Vice President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

KARMAN II COINVEST LP By:   PERIDOT COINVEST MANAGER LLC Its:   Manager By:  
LEONARD GREEN & PARTNERS, L.P. Its:   Manager By:   LGP MANAGEMENT, INC. Its:  
General Partner

 

By:  

/s/ Timothy J. Flynn

  Name:   Timothy J. Flynn   Title:   Senior Vice President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BC EAGLE HOLDINGS, L.P. By:   BC EAGLE HOLDINGS GP LIMITED Its:   General
Partner

 

By:  

/s/ Ryan Cotton

  Name:   Ryan Cotton   Title:   Director

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

YONGHUI INVESTMENT LIMITED By:  

/s/ Xuansong Zhang

  Name:   Xuansong Zhang   Title:   Director

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

JCP ASM HOLDCO, L.P. By:   Its:  

 

By:  

/s/ John D Shulman

  Name:   John D Shulman   Title:  

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CENTERVIEW CAPITAL, L.P. By:   CENTERVIEW CAPITAL GP, L.P. Its:   General
Partner

 

By:  

/s/ Brian Ratzan

  Name:   Brian Ratzan   Title:   Partner

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CENTERVIEW EMPLOYEES, L.P. By:   CENTERVIEW CAPITAL GP, L.P. Its:   General
Partner

 

By:  

/s/ Brian Ratzan

  Name:   Brian Ratzan   Title:   Partner

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CONYERS PARK II SPONSOR LLC By:  

/s/ Brian Ratzan

  Name:   Brian Ratzan   Title:   Patmer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule of Contributing Investors

(see attached)



--------------------------------------------------------------------------------

Karman Topco L.P.

Holders of Common Series B Units

 

  1.

Haven Technology Group, Inc.

  2.

Allain, Lindsay T.

  3.

Aufmuth, Lawrel

  4.

Baird Family Holdings, LP

  5.

Becker, Aimee

  6.

Bell, Kenneth

  7.

Bellman, Michael

  8.

Bergman Jr., Raymond E.

  9.

Bernstein, Valerie

  10.

Bosch, Scott

  11.

Brinca, Vasco

  12.

Brown, Clark

  13.

David C. Cortese, trustee of the Cortese Family Trust udt dated May 16, 2005

  14.

Davenport, Darren

  15.

Dohanyos, Donald

  16.

Tanya L. Domier and Daniel S. Domier, Trustees of the Domier Trust dated July 3,
1995

  17.

Droznik, Alex

  18.

Drummonds, Dwayne

  19.

Egan, Mark R.

  20.

Fanning, Lauren

  21.

Fischer, Robert C.

  22.

Fogerty, Elizabeth

  23.

Foggiano, Matt

  24.

Forkin, Dennis

  25.

Walter P. Gallagher and Melanie G. Gallagher, trustees of the Walter P. &
Melanie G. Gallagher Family Trust

  26.

Garvey, Timothy

  27.

Gray, Dean H.

  28.

Jill L. Griffin, Trustee of the Jill L. Griffin Trust udt dated August 6, 2015

  29.

Grossman, Gary

  30.

Guthrie, Jay C.

  31.

Hammond, Rich

  32.

Harlow, Brenton

  33.

Holbrook, James

  34.

Jackson, Geoffrey W.

  35.

Kaye, Dean

  36.

Kellams, Melinda

  37.

Kemple, William

  38.

Sonny King, Trustee of The Sonny and Toni King Trust dated April 12, 2004

  39.

Klauser, Lisa

  40.

Kleinman, Darrin

  41.

Kumar, Vipon

  42.

Kwon, Jennifer

  43.

Levene, Margaret P.

  44.

Levy, David

  45.

Lewis, Chad

  46.

Mazza, John J.

  47.

Mc Millian, Shawn

  48.

McNicol, Mitchell D.

  49.

Craig Kevin Miller and Catherine Marie Miller, Trustees of the Craig Kevin
Miller Trust

  50.

Minton, William W.

  51.

Murray, Robert

  52.

Oesterreich, Melissa

  53.

BTC Trust Company of South Dakota, as trustee of the Michael Patrick O’Keefe
South Dakota Incomplete Non-Grantor Trust

  54.

Pace, Gerald D.

  55.

Parker, James

  56.

Pearson, Joel

  57.

Ramesh, Rekha

  58.

Riley, Sara

  59.

Robinson, Bryce

  60.

Rodriguez, Steven

  61.

Romanelli, Michael

  62.

Rosenkrantz, Ira

  63.

Sabala, Lou

  64.

Sabala, Nicholas

  65.

Brian G. Stevens and Rebecca J. Stevens, Trustees of the Stevens Trust

  66.

Szumlas, Jolene Mona

  67.

Taylor, Michael

  68.

Victor, Stuart

  69.

Welker, Allison S.

  70.

Williams, Jerrold

  71.

Ronald C. Woolsey and Hyunjoo Woolsey, Trustees of the Woolsey Family Trust
dated April 3, 2015

  72.

Yeomans, Edward H.

  73.

Yob, Sandy

  74.

Young, Andrea

 

 

D-40



--------------------------------------------------------------------------------

Karman Topco L.P.

Holders of Common Series C Units

 

  1.

Adams, Richard

  2.

Afanador, Ja’nice

  3.

Alford Osborne, Kirsten

  4.

Allain, Lindsay T.

  5.

Alon, Mishel

  6.

Andrus, Edwin

  7.

Aten, Matthew

  8.

Aufmuth, Lawrel

  9.

Austin, Sheri

  10.

Aviles, Elizabeth

  11.

Baird, Todd

  12.

Balsano, Dorathy

  13.

Bargmann, Leslie

  14.

Barkley, Chris

  15.

Barr, Thomas

  16.

Basham, Matthew

  17.

Bates, Debra

  18.

Baxter, Kevin

  19.

Becker, Aimee

  20.

Beckwith, Shawn

  21.

Bell, Sarah

  22.

Bellman, Michael

  23.

Ben-Joseph, Phillip

  24.

Bergman, Jennifer

  25.

Bergman Jr., Raymond E.

  26.

Bernstein, Valerie

  27.

Bethel, Christopher

  28.

Bierwirth, Suzanna

  29.

Black, David

  30.

Blanchard, Jill

  31.

Bloom, Kristopher

  32.

Booth, Colin

  33.

Borden, Mitch

  34.

Bosch, Scott

  35.

Bowman, Robin

  36.

Bradford, Mary K.

  37.

Bradley, Gregory W.

  38.

Bridges, Nicole

  39.

Brinca, Vasco

  40.

Brinkman, Mary (Fran)

  41.

Brown, Chris L.

  42.

Brown, Christopher

  43.

Brown, Clark

  44.

Brown, Craig

  45.

Brown, Linda

  46.

Brown, Mitchell

  47.

Brugger, Michael J.

  48.

Bunch, Danielle

  49.

Butler, Byron

  50.

Butler, Christopher

  51.

Bymaster, Gary

  52.

Carlson, Bryant

  53.

Carpenter, Eric

  54.

Carr, Patrick

  55.

Cassidy, Kristi

  56.

Ceotto, Teresa

  57.

Chapin, Elizabeth

  58.

Chin, Phillip

  59.

Chisholm, James

  60.

Cohen, Jason

  61.

Colen, Gary

  62.

Collins, Rebecca

  63.

Combs, Vicki

  64.

Conley, Bevin

  65.

Corley, Thomas

  66.

David C. Cortese, trustee of the Cortese Family Trust udt dated May 16, 2005

  67.

P. Chantel Incaudo, trustee of the Cortese 2017 Irrevocable Trust dated
September 7, 2017

  68.

Coulter, Henley

  69.

Coutu, Kevin

  70.

Cowgur, Robert

  71.

Cozza, Beth

  72.

Crane, Bill

  73.

Crowley, Katelyn Nadeau

  74.

Cuello, Christopher

  75.

Cunningham, Oras (Jaren)

  76.

Curtin, Gary

  77.

D’Andrea, Pete

  78.

Daniel, Jeffery

  79.

Darden, Belinda

  80.

Davenport, Darren

  81.

Davidson, Jacqueline

  82.

Davidson, James

  83.

Davies, Stephen

  84.

Davis, Donald C.

  85.

Davis, Robert M. (Michael)

  86.

de Leon II, Leon Rene

  87.

Deems, Christopher

  88.

Delorez, Steven

  89.

Denton, Cynthia

  90.

Depplito, Tom

  91.

DeView, Jamie

  92.

DeVille, Richard Lee

  93.

Dhar, Ashwani

  94.

Divelbiss, David

  95.

Dohanyos, Donald

 

 

D-41



--------------------------------------------------------------------------------

Karman Topco L.P.

Holders of Common Series C Units

 

  96.

Domier, Tanya

  97.

Jeffrey R. Marquart, Trustee of The Braden C. Domier 2016 Irrevocable Trust,
Dated December 8, 2016

  98.

Jeffrey R. Marquart, Trustee of The Garrett R. Domier 2016 Irrevocable Trust,
Dated December 8, 2016

  99.

Jeffrey R. Marquart, Trustee of The Riley S. Domier 2016 Irrevocable Trust,
Dated December 8, 2016

  100.

Dominguez, Humberto

  101.

Dotson, Eileen

  102.

Dougherty, Daniel T.

  103.

Drame, Cheikh

  104.

Droznik, Alex

  105.

Drummonds, Dwayne

  106.

Egan, Mark

  107.

Ellison, Jeremy

  108.

Engels, Todd

  109.

Engram, Aaron

  110.

Ericksen, Jaclyn

  111.

Fahmy, Sherif

  112.

Fanning, Heather

  113.

Fanning, Lauren

  114.

Featherston, Ken

  115.

Felix Jr., Timothy

  116.

Fenster, Adeem

  117.

Fenstermacher, Kelsey

  118.

Ferrera Aguiar, Deborah

  119.

Ficke, Kelli

  120.

Fischer, Robert C.

  121.

Flassig, Jeffrey

  122.

Fogerty, Elizabeth

  123.

Foggiano, Matthew

  124.

Folloder, Harry

  125.

Fontana, Erin

  126.

Forbes, Bryan

  127.

Forkin, Dennis

  128.

Freeman, Paul (Dan)

  129.

Gaines, Anthony

  130.

Walter P. Gallagher and Melanie G. Gallagher, trustees of the Walter P. &
Melanie G. Gallagher Family Trust

  131.

Gambardella, Susan

  132.

Garcia, Alonso

  133.

Garcia, Denise

  134.

Gard, Christine

  135.

Garvey, Timothy

  136.

Garvin, Andrew

  137.

George, Randy

  138.

Gifford, Michael

  139.

Gijanto, Elizabeth

  140.

Goldstein, Marisa

  141.

Gonce, Michael

  142.

Gotta, David

  143.

Graham, Steve

  144.

Griffin, James

  145.

Jill L. Griffin, trustee of the Jill L. Griffin Trust udt dated August 6, 2015

  146.

Amy Perry, trustee of the Jill L. Griffin 2016 Irrevocable Trust dated
December 22, 2016

  147.

Griffin, Michael

  148.

Grossman, Gary

  149.

Gruber, Jennifer

  150.

Grumet, Douglas

  151.

Gunn, David

  152.

Guthrie, Jay C.

  153.

Hajart, Bradley

  154.

Haldiman, Jacqueline

  155.

Haldimann, Ian

  156.

Hall, Stephanie

  157.

Hallabrin, Darlene

  158.

Hammond, Richard

  159.

Hankins, Michael

  160.

Hanus, Todd

  161.

Harlow, Brenton

  162.

Harris, Christian

  163.

Harris, Michael

  164.

Harry, Steven

  165.

Hart, Stephanie

  166.

Haubner, Lisa

  167.

Helton, Timothy

  168.

Henrich, Ines

  169.

Hines III, Edward L.

  170.

Hoaby, Susan

  171.

Hogarty, Nancylyn

  172.

Holbrook, James

  173.

Holcomb, Dawna

  174.

Honegger, Carrie

  175.

Hough, James

  176.

Howe, Chris

  177.

Howe, Zackery

  178.

Hsieh, Kim

  179.

Hu, Steven

  180.

Hubbard, Travis

  181.

Hurst Serafini, Lisa

  182.

Hyland, Jeremy

 

 

D-42



--------------------------------------------------------------------------------

Karman Topco L.P.

Holders of Common Series C Units

 

  183.

Iden, Dina

  184.

Imbriano, John

  185.

Jackson, Geoffrey W.

  186.

Jackson, Gregory

  187.

Jacobs, Matt

  188.

Jacoby, Shelly

  189.

Jacques, Steven

  190.

James, Meurig

  191.

Jenkins, Brian

  192.

Jewett, Andrea Tilden

  193.

Johnson, Craig

  194.

Johnson, Jason

  195.

Jordan, Robert

  196.

Kalin, Peter

  197.

Kathrineberg, Jon

  198.

Kaye, Dean

  199.

Kazi, Ahmed

  200.

Keenan, Andrew

  201.

Kellams, Melinda

  202.

Kemple, William

  203.

Kennedy, Keith

  204.

Kim, Daniel

  205.

King, Sonny

  206.

King, Tania

  207.

Kinsley, Ryan

  208.

Kipp, Elana Rakitin

  209.

Klauser, Lisa

  210.

Kleinman, Darrin

  211.

Knight, Lionel

  212.

Kocher, John

  213.

Krickovic, Natalie

  214.

Krieg, Diana Sue

  215.

Krishnan, Sheela

  216.

Kristofek, Brian

  217.

Krochune, John

  218.

Kruger, Barry

  219.

Krull, Ryan

  220.

Kumar, Vipon

  221.

Lam, Timothy

  222.

Larson, Bruce

  223.

Lawin, Matthew

  224.

Layman, Stephen

  225.

Layne, Michael

  226.

Ledbetter, James

  227.

Lee, Victor

  228.

LeMaire, Nicole

  229.

LePage, Mark

  230.

Lennard, Scott

  231.

Levene, Margaret P.

  232.

Levine, Bryan

  233.

Levy, David

  234.

Lewis, Chad

  235.

Libitsky, Carrie

  236.

Little, Michele

  237.

Lockridge, Patrick

  238.

Loew, Christopher

  239.

Lohara, Anoopjit

  240.

Loney, Breen

  241.

Lyons, Timothy

  242.

Mack, Troy

  243.

Macken, Luke

  244.

Mahler, Robert J.

  245.

Maibor, Joshua

  246.

Malone Misilmeri, Jamie

  247.

Marks, Elyse

  248.

Marrinan, Michael

  249.

Mascari, Jr., Charles D.

  250.

Matthews, Stefan

  251.

May, Kate (Kathryn)

  252.

Mazza, John J.

  253.

McCall, Steve

  254.

McCants, Kathryn

  255.

McCarrey, Kevin

  256.

McCleskey, Matthew

  257.

McCracken, Keith

  258.

McCune, Caitlin

  259.

McGavran, Ryan

  260.

McGonnigal, Ian

  261.

McGovern, Alex

  262.

McGovern, Kyle

  263.

McMillian, Shawn

  264.

McNicol, Mitchell D.

  265.

McQuarrie, Victoria

  266.

Melara, Nicole

  267.

Mercadante, Matt

  268.

Metz, Jeffrey

  269.

Mikell, Sandra

  270.

Miller, Amy

  271.

Miller, Craig K.

  272.

Miller, Larry

  273.

Mills, Nick

  274.

Minton, William W.

  275.

Mish, Michael

  276.

Mitchell, Jody

  277.

Mitchell, Patrick Todd

  278.

Mooney, Christine

  279.

Moore, Jeffrey

  280.

Mooren, Damon

 

 

D-43



--------------------------------------------------------------------------------

Karman Topco L.P.

Holders of Common Series C Units

 

  281.

Morgan, Bonnie

  282.

Morrison, Dan

  283.

Mouhteros, Kimberly Senter

  284.

Mulleneaux, Jean-Marc

  285.

Munger, Gregory

  286.

Murray, Robert

  287.

Naluai, Duane

  288.

Nault, Edward

  289.

Nelson, Graham

  290.

Nichelson, Todd

  291.

Nigh, David

  292.

O’Beirne, Kevin

  293.

ODonnell, Michael

  294.

Oesterreich, Melissa

  295.

Oglesby, Marcella

  296.

Oishi, Loren

  297.

O’Keefe, Mary

  298.

O’Keefe, Michael P.

  299.

BTC Trust Company of South Dakota, trustee of the Michael Patrick O’Keefe South
Dakota Incomplete Non-Grantor Trust

  300.

Oliver, Raymond

  301.

Oliverio, Mark

  302.

Orta, Gerardo

  303.

Ortiz Gonzalez, Francisco (Paco)

  304.

Owen, Kathleen

  305.

Ozor, Timothy

  306.

Pace, Gerald D.

  307.

Pappas, Pete

  308.

Park, Ross

  309.

Parker, James

  310.

Parks, Thomas (TJ)

  311.

Pascanik, Krista

  312.

Patel, Nina

  313.

Patterson, Kyle

  314.

Patterson, Nicholas

  315.

Pattillo, Terri

  316.

Paula, Martin

  317.

Payne, Mel

  318.

Pearce, Greer

  319.

Pearson, Norman M.

  320.

Pellegrini, Marina

  321.

Pellet, Elizabeth

  322.

Perrotta, Anthony

  323.

Pfister, Gina

  324.

Pike, Joshua

  325.

Pinson, Shane

  326.

Poe, Monica

  327.

Poisson, David

  328.

Pool, Scott

  329.

Potok, Lisa

  330.

Powell, Ashley

  331.

Powell, Robert

  332.

Pozzuoli, Joseph

  333.

Preininger, Marc

  334.

Probst, Tyler

  335.

Quinn, Holly

  336.

Ramesh, Rekha

  337.

Ramsey, Derrick W.

  338.

Rank, Matthew

  339.

Rauch, Richard

  340.

Ravestijn, Mary Kelly

  341.

Reaves, Amanda

  342.

Reid, William (Randy)

  343.

Reiling, Robert

  344.

Reinke, Bonnie

  345.

Renshaw, Julie

  346.

Riedell, Kimberly

  347.

Rigby, Katie

  348.

Riley, Sara

  349.

Risinger, Maggie

  350.

Rivkin, Sam

  351.

Robinson, Bryce

  352.

Robinson, Craig

  353.

Roble, Kyle

  354.

Robles, Marilu

  355.

Rodriguez, Steven

  356.

Romanelli, Michael

  357.

Romero, Dierra

  358.

Rose, Matthew A.

  359.

Rosen, Amanda

  360.

Rosenkrantz, Ira

  361.

Ross, Bryant

  362.

Ross, Kathleen

  363.

Rossel, Crystal

  364.

Rothkopf, Avi

  365.

Roussos, Jason

  366.

Rudd, Ashley

  367.

Ruehlicke, Jan

  368.

Sabala, Lou

  369.

Sabala, Nicholas

  370.

Sarrazin, Tessa

  371.

Savoldy, Walter

  372.

Schwaab, John

  373.

Schneider, Angela

  374.

Schreier, Stephanie

  375.

Schwartz, Bethany

 

 

D-44



--------------------------------------------------------------------------------

Karman Topco L.P.

Holders of Common Series C Units

 

  376.

Severson, Kerry

  377.

Shin Kimura, Jennifer

  378.

Shipps, Alexander

  379.

Shiroma, Michele

  380.

Silence, Kelly

  381.

Silence, Larry

  382.

Skaja, Shannon

  383.

Slagle, Jeffrey

  384.

Slauson, Ellen

  385.

Smith, Alan

  386.

Smith, Kevin

  387.

Soltes, Gary

  388.

Sorenson, Brian

  389.

Stahl, Jack

  390.

Steele, Jason

  391.

Stern, Michael

  392.

Brian G. Stevens and Rebecca J. Stevens, as trustees of the Stevens Trust dated
May 9, 2012

  393.

Kalee McBride, trustee of the Stevens 2016 Irrevocable Trust dated December 23,
2016

  394.

Stillman, Lori

  395.

Stokes, Katelyn

  396.

Stroh, Robert Scott

  397.

Strong, Steven

  398.

Sutton, Justin

  399.

Swift, Julie

  400.

Sykora, Brian

  401.

Szumlas, Jolene M.

  402.

Talarico, Kristi

  403.

Talbert, Thomas

  404.

Taylor, Michael

  405.

Templin, Jenna M.

  406.

Thatcher, Connie

  407.

Tomlin, Kyle

  408.

Treser, Michelle

  409.

Trevino Wilckens, Scott

  410.

Tussing, Ashley

  411.

Valletta, David

  412.

Van, Thanh

  413.

Van Der Voort, Sheri

  414.

Vanek, Yul

  415.

Vanek, Christine Schumann

  416.

Victor, Stuart

  417.

Vitro, Anthony

  418.

Vonbechmann, Dawn

  419.

Walker, Julie

  420.

Wang, Bob

  421.

Ward, Matthew

  422.

Watts, Renee

  423.

Weber, Bryce

  424.

Weber, Kelsey

  425.

Weiner, Corey

  426.

Weinstein, Samantha

  427.

Weissman, Adam

  428.

Welker, Allison S.

  429.

Welsh, Patrick

  430.

Wettersten, Denise (Dee Hall)

  431.

White, Kevin

  432.

Whiteleather, Sara

  433.

Wieler, John

  434.

Wilkin, Timothy J.

  435.

Wilkinson, William

  436.

Williams, Jerrold

  437.

Williams, Scott

  438.

Wilson, Carl (Andy)

  439.

Wilson, David

  440.

Winegarner, Mark

  441.

Wittenstein, Caroline

  442.

Wood, Whitney

  443.

Woolsey, Ronald

  444.

Wright, Annetta

  445.

Wynkoop, Benjamin

  446.

Yeomans, Edward H.

  447.

Yob, Sandy

  448.

Young, Andrea

  449.

Yudis, David

  450.

Zdarsky, Rebecca

  451.

Zeller, Erin

 

 

D-45



--------------------------------------------------------------------------------

Karman Topco L.P.

Holders of Common Series C-2 Units

 

  1.

Adams, Richard

  2.

Alford Osborne, Kirsten

  3.

Allain, Lindsay T.

  4.

Austin, Sheri

  5.

Bergman, Jennifer

  6.

Bergman Jr., Raymond E.

  7.

Bernstein, Valerie

  8.

Bloom, Kristopher

  9.

Bosch, Scott

  10.

Brown, Clark

  11.

Brown, Mitchell

  12.

Carr, Patrick

  13.

Colen, Gary

  14.

Conley, Bevin

  15.

Coulter, Henley

  16.

Cowgur, Robert

  17.

Crane, Bill

  18.

Cuello, Christopher

  19.

Daniel, Jeffery

  20.

Davies, Stephen

  21.

de Leon II, Leon Rene

  22.

Dominguez, Humberto

  23.

Drummonds, Dwayne

  24.

Fahmy, Sherif

  25.

Fanning, Heather

  26.

Fenster, Adeem

  27.

Gifford, Michael

  28.

Goldstein, Marisa

  29.

Gonce, Michael

  30.

Griffin, Jill

  31.

Jill L. Griffin, trustee of the Jill L. Griffin Trust udt dated August 6, 2015

  32.

Hajart, Bradley

  33.

Haldimann, Ian

  34.

Harris, Michael

  35.

Haubner, Lisa

  36.

Hoaby, Susan

  37.

Jackson, Geoffrey W.

  38.

Jacobs, Matt

  39.

James, Meurig

  40.

Johnson, Craig

  41.

Kathrineberg, Jon

  42.

Kaye, Dean

  43.

Keenan, Andrew

  44.

Klauser, Lisa

  45.

Kleinman, Darrin

  46.

Krishnan, Sheela

  47.

Kristofek, Brian

  48.

Layman, Stephen

  49.

Ledbetter, James

  50.

LePage, Mark

  51.

Mascari, Jr., Charles D.

  52.

May, Kate (Kathryn)

  53.

McNicol, Mitchell D.

  54.

Minton, William W.

  55.

Mish, Michael

  56.

Morrison, Dan

  57.

Murray, Robert

  58.

Oesterreich, Melissa

  59.

Pappas, Pete

  60.

Patterson, Nicholas

  61.

Pike, Joshua

  62.

Poisson, David

  63.

Powell, Robert

  64.

Quinn, Holly

  65.

Ramesh, Rekha

  66.

Reaves, Amanda

  67.

Robinson, Bryce

  68.

Ross, Bryant

  69.

Rossel, Crystal

  70.

Ruehlicke, Jan

  71.

Sarrazin, Tessa

  72.

Schwartz, Bethany

  73.

Severson, Kerry

  74.

Slauson, Ellen

  75.

Sorenson, Brian

  76.

Brian G. Stevens and Rebecca J. Stevens, as trustees of the Stevens Trust dated
May 9, 2012

  77.

Stokes, Katelyn

  78.

Strong, Steven

  79.

Szumlas, Jolene M.

  80.

Tussing, Ashley

  81.

Van, Thanh

  82.

Vitro, Anthony

  83.

Welker, Allison S.

  84.

Woolsey, Ronald

  85.

Young, Andrea

 

 

D-46



--------------------------------------------------------------------------------

EXHIBIT A

REGISTRATION RIGHTS

FORM OF JOINDER AGREEMENT

This JOINDER (“Joinder”) dated [●] is executed by [●] (the “Transferee”) and by
[●] (the “Transferor”) pursuant to the terms of the Registration Rights
Agreement dated as of September 7, 2020, by and among Karman Topco L.P., a
Delaware limited partnership, Conyers Park II Acquisition Corp., a Delaware
corporation, Karman II Coinvest LP, a Delaware limited partnership, Green Equity
Investors VI, L.P., a Delaware limited partnership, Green Equity Investors Side
VI, L.P., a Delaware limited partnership, LGP Associates VI-A LLC, a Delaware
limited liability company, LGP Associates VI-B LLC, a Delaware limited liability
company, CVC ASM Holdco, LP, a Delaware limited partnership, JCP ASM Holdco,
L.P., a Delaware limited partnership, Karman Coinvest L.P., a Delaware limited
partnership, Centerview Capital, L.P., a Delaware limited partnership,
Centerview Employees, L.P., a Delaware limited partnership, BC Eagle Holdings,
L.P., a Cayman Islands exempted limited partnership and Yonghui Investment
Limited, Conyers Park II Sponsor LLC, a Delaware limited liability company and
the other holders of Common Series B Units, Vested Common Series C Units and
Vested Common Series C-2 Units of Holdings listed on the schedule thereto as
Contributing Investors (the “Registration Rights Agreement”). Capitalized terms
used but not otherwise defined herein have the meanings set forth in the
Registration Rights Agreement.

1. Acknowledgment. Transferee and Transferor each acknowledge that Transferee is
acquiring Common Shares of the Company from Transferor, upon the terms and
subject to the conditions of the Registration Rights Agreement.

2. Assignment. Transferor hereby assigns its rights under the Registration
Rights Agreement as follows:

☐ Transferor assigns all rights under the Registration Rights Agreement to
Transferee. Transferor confirms that it is not a Demand Holder pursuant to
Section 2.03 of the Registration Rights Agreement and Transferee confirms that
it will not acquire the rights offered a Demand Holder pursuant to Section 2.03
of the Registration Rights Agreement (“Demand Holder Rights”).

☐ Transferor assigns all rights under the Registration Rights Agreement to
Transferee, including all Demand Holder Rights of Transferor. Transferor and
Transferee each confirm that Transferee is a Permitted Transferee and that
Transferor and Transferee have each provided notice of this assignment to the
Company pursuant to Section 2.03(e) of the Registration Rights Agreement.

3. Agreement. Transferee agrees that it shall be fully bound by and subject to
the terms of the Registration Rights Agreement and the terms of this Joinder.

4. Notice. Any notice required or permitted by the Agreement shall be given to
Transferee at the address listed beside Transferee’s signature below.

[SIGNATURE PAGE FOLLOWS]

 

D-47



--------------------------------------------------------------------------------

TRANSFEROR [●]

By:

Title:

Address for Notices:

                

 

TRANSFEREE [●]

By:

Title:

Address for Notices:

                

 

D-48